Exhibit 10.1

 

[g75978ke01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

March 23, 2007

 

among

 

AVENTINE RENEWABLE ENERGY, INC.,
AVENTINE RENEWABLE ENERGY – MT VERNON, LLC,
and
AVENTINE RENEWABLE ENERGY – AURORA WEST, LLC,
as Borrowers,

The Other Loan Parties Party Hereto,

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

BANK OF AMERICA, N.A.,
as Syndication Agent
and
UBS SECURITIES LLC and WELLS FARGO FOOTHILL, LLC,
as Co-Documentation Agents

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

 

 

CHASE BUSINESS CREDIT


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

 

Article I

 

 

Definitions

 

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

36

Section 1.03

Terms Generally

36

Section 1.04

Accounting Terms; GAAP

37

 

 

 

 

Article II

 

 

The Credits

 

 

 

 

Section 2.01

Commitments

37

Section 2.02

Loans and Borrowings

37

Section 2.03

Requests for Borrowings

38

Section 2.04

Protective Advances

38

Section 2.05

Swingline Loans and Overadvances

39

Section 2.06

Letters of Credit

42

Section 2.07

Funding of Borrowings

46

Section 2.08

Interest Elections

46

Section 2.09

Termination and Reduction of Commitments

47

Section 2.10

Repayment and Amortization of Loans; Evidence of Debt

48

Section 2.11

Prepayment of Loans

49

Section 2.12

Fees

51

Section 2.13

Interest

52

Section 2.14

Alternate Rate of Interest

53

Section 2.15

Increased Costs

53

Section 2.16

Break Funding Payments

54

Section 2.17

Taxes

55

Section 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

56

Section 2.19

Mitigation Obligations; Replacement of Lenders

59

Section 2.20

Returned Payments

59

Section 2.21

Increase of Commitments

60

 

 

 

 

Article III

 

 

Representations and Warranties

 

 

 

 

Section 3.01

Organization; Powers

61

Section 3.02

Authorization; Enforceability

61

Section 3.03

Governmental Approvals; No Conflicts

61

Section 3.04

Financial Condition; No Material Adverse Change

61

Section 3.05

Properties

62

Section 3.06

Litigation and Environmental Matters

62

Section 3.07

Compliance with Laws and Agreements

62

Section 3.08

Investment Company Status

63

Section 3.09

Taxes

63

Section 3.10

ERISA

63

 

i


--------------------------------------------------------------------------------


 

Section 3.11

Disclosure

63

Section 3.12

Material Agreements

63

Section 3.13

Solvency

63

Section 3.14

Insurance

64

Section 3.15

Capitalization and Subsidiaries

64

Section 3.16

Security Interest in Collateral

64

Section 3.17

Employment Matters

64

Section 3.18

Common Enterprise

65

Section 3.19

Terminals/Terminal Contracts

65

Section 3.20

Perfection Certificate; Schedules to other Loan Documents

65

Section 3.21

Motor Fuels, Liquor or Other Sales or Excise Taxes

65

 

 

 

 

Article IV

 

 

Conditions

 

 

 

 

Section 4.01

Effective Date

66

Section 4.02

Each Credit Event

69

 

 

 

 

Article V

 

 

Affirmative Covenants

 

 

 

 

Section 5.01

Financial Statements; Borrowing Base and Other Information

70

Section 5.02

Notices of Material Events

74

Section 5.03

Existence; Conduct of Business

75

Section 5.04

Payment of Obligations

75

Section 5.05

Maintenance of Properties

75

Section 5.06

Books and Records; Inspection Rights

75

Section 5.07

Compliance with Laws

76

Section 5.08

Use of Proceeds

76

Section 5.09

Insurance

76

Section 5.10

Casualty and Condemnation

76

Section 5.11

Appraisals

76

Section 5.12

Depository Banks

77

Section 5.13

Additional Collateral; Further Assurances

77

Section 5.14

Field Examinations

78

Section 5.15

Pledge of Equity of Nebraska Sub

78

Section 5.16

Risk Management Policy

78

Section 5.17

End of Fiscal Year and Fiscal Quarters

79

 

 

 

 

Article VI

 

 

Negative Covenants

 

 

 

 

Section 6.01

Indebtedness

79

Section 6.02

Liens

80

Section 6.03

Fundamental Changes

82

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

82

Section 6.05

Asset Sales

83

Section 6.06

Sale and Leaseback Transactions

84

Section 6.07

Swap Agreements

84

Section 6.08

Restricted Payments; Certain Payments of Indebtedness

84

 

ii


--------------------------------------------------------------------------------


 

Section 6.09

Transactions with Affiliates

85

Section 6.10

Restrictive Agreements

86

Section 6.11

Amendment of Material Documents

86

Section 6.12

Acquisition of Equity in Nebraska Sub

86

Section 6.13

Fixed Charge Coverage Ratio

87

 

 

 

 

Article VII

 

 

Events of Default

 

 

 

 

 

Article VIII

 

 

The Administrative Agent

 

 

 

 

 

Article IX

 

 

Miscellaneous

 

 

 

 

Section 9.01

Notices

92

Section 9.02

Waivers; Amendments

93

Section 9.03

Expenses; Indemnity; Damage Waiver

96

Section 9.04

Successors and Assigns

98

Section 9.05

Survival

101

Section 9.06

Counterparts; Integration; Effectiveness

101

Section 9.07

Severability

101

Section 9.08

Right of Setoff

101

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

102

Section 9.10

WAIVER OF JURY TRIAL

102

Section 9.11

Headings

103

Section 9.12

Confidentiality

103

Section 9.13

Several Obligations; Nonreliance; Violation of Law

104

Section 9.14

USA PATRIOT Act

104

Section 9.15

Disclosure

104

Section 9.16

Appointment for Perfection

104

Section 9.17

Interest Rate Limitation

105

 

 

 

 

Article X

 

 

Loan Guaranty

 

 

 

 

Section 10.01

Guaranty

105

Section 10.02

Guaranty of Payment

105

Section 10.03

No Discharge or Diminishment of Loan Guaranty

105

Section 10.04

Defenses Waived

106

Section 10.05

Rights of Subrogation

107

Section 10.06

Reinstatement; Stay of Acceleration

107

Section 10.07

Information

107

Section 10.08

Termination

107

Section 10.09

Taxes

107

Section 10.10

Maximum Liability

108

Section 10.11

Contribution

108

Section 10.12

Liability Cumulative

109

 

iii


--------------------------------------------------------------------------------


 

Article XI

 

 

The Borrower Representative

 

 

 

 

Section 11.01

Appointment; Nature of Relationship

109

Section 11.02

Powers

109

Section 11.03

Employment of Agents

109

Section 11.04

Notices

109

Section 11.05

Successor Borrower Representative

110

Section 11.06

Execution of Loan Documents; Borrowing Base Certificate

110

Section 11.07

Reporting

110

 

iv


--------------------------------------------------------------------------------


DEFINITIONS

ABR

1

Account

1

Account Debtor

1

Acquisition

1

Act

106

Activation Period

1

Adjusted LIBO Rate

1

Administrative Agent

2

Administrative Questionnaire

2

Affiliate

2

Aggregate Credit Exposure

2

Agreement

1

Alternate Base Rate

2

Applicable Percentage

2

Applicable Rate

2

Approved Fund

3

Assignment and Assumption

3

Aurora West

1, 3

Availability

3

Availability Period

3

Available Revolving Commitment

3

Aventine

1, 3

Average Availability

3

Bank Product Amount

3

Banking Services

4

Banking Services Obligations

4

Banking Services Reserves

4

Base Value

4

Board

4

Borrower

1

Borrower Representative

4

Borrowers

1

Borrowing

4

Borrowing Base

4

Borrowing Base Certificate

5

Borrowing Request

5

Business Day

5

Capital Expenditures

5

Capital Lease Obligations

5

Change in Law

7

Charges

106

Chase

7

Class

7

Code

7

Co-Documentation Agents

7

 

v


--------------------------------------------------------------------------------


 

Collateral

7

Collateral Access Agreement

7

Collateral Documents

7

Collection Account

7

Commitment

7

Commitment Increase Notice

61

Commitment Schedule

8

Control

8

Controlled Disbursement Account

8

Credit Exposure

8

Default

8

Departing Lender

60

Deposit Account Control Agreement

8

Dilution Factors

8

Dilution Ratio

8

Dilution Reserve

9

Disposition

9

dollars

9

EBITDA

9

Effective Date

10

Eligible Accounts

10

Eligible Equipment

12

Eligible In-Transit Inventory

13

Eligible Inventory

13

Eligible Real Property

15

Environmental Laws

16

Environmental Liability

16

Equity Interests

16

ERISA

16

ERISA Affiliate

16

ERISA Event

17

Eurodollar

17

Event of Default

17

Exchange Reserve

17

Excluded Taxes

17

Existing Letter of Credit

18

Federal Funds Effective Rate

18

Financial Advisory Agreement

18

Financial Officer

18

Fixed Asset Collateral

18

Fixed Asset Component

18

Fixed Charge Calculation Period

18

Fixed Charge Coverage Ratio

18

Foreign Lender

19

Fuels Tax Reserve

19

Funding Accounts

20

 

vi


--------------------------------------------------------------------------------


 

GAAP

20

Governmental Authority

20

Guarantee

20

Guaranteed Obligations

20

guarantor

20

Hazardous Materials

20

Holdings

20

Indebtedness

20

Indemnified Taxes

21

Indemnitee

98

Information

105

Information Memorandum

21

Interest Election Request

21

Interest Expense

21

Interest Payment Date

21

Interest Period

22

Inventory

22

Inventory Advance Percentage

22

investment company

64

Issuing Bank

22

Joinder Agreement

22

LC Collateral Account

22

LC Disbursement

22

LC Exposure

22

Leased Premises

22

Lenders

23

Letter of Credit

23

Letters of Credit

43

LIBO Rate

23

Lien

23

Loan Documents

23

Loan Guarantor

24

Loan Guaranty

24

Loan Parties

24

Loans

24

Long-Term Debt

24

Marketing Alliance Partner

24

Material Adverse Effect

24

Material Agreement

24

Material Indebtedness

24

Maturity Date

25

Maximum Liability

25

Maximum Rate

106

Moody’s

25

Mortgages

25

MSCP Funds

25

 

vii


--------------------------------------------------------------------------------


 

Mt Vernon

1

Mt Vernon Eligibility Date

25

Mt Vernon Lease

25

Multiemployer Plan

25

Nebraska Credit Agreement

25

Nebraska Note

25

Nebraska Sub

25

Nebraska Sub Operating Agreement

25

Net Income

25

Net Orderly Liquidation Value

26

Net Proceeds

26

New Lender

62

New Lender Agreement

26

Non-Consenting Lender

26

Non-Paying Guarantor

27

Non-Reporting Lender

27

Obligated Party

27

Obligations

27

Off-Balance Sheet Liability

27

Other Taxes

27

Overadvance

27

PACA

27

PACA Reserve

27

PACA Reserve Report

28

parent

36

Parent

28

Participant

28

Paying Guarantor

28

PBGC

28

Perfection Certificate

28

Perfection Certificate Update

28

Permitted Acquisitions

28

Permitted Discretion

30

Permitted Encumbrances

30

Permitted Holder

30

Permitted Investments

30

Person

31

Plan

31

Pledge and Security Agreement

31

Port Commission

31

Power

31

Prepayment Event

32

primary obligor

20

Prime Rate

32

Pro Forma Availability Test

32

Pro Forma Fixed Charge Test

32

 

viii


--------------------------------------------------------------------------------


 

Projections

33

Property

33

Protective Advance

33

Quarterly Fixed Asset Amortization Amount

33

Rate Adjustment Date

33

Real Property

33

Register

33

Regulation D

33

Regulation U

33

Related Parties

33

Rent Reserve

33

Report

33

Required Lenders

33

Requirement of Law

33

Reserves

34

Restricted Payment

34

Revolving Commitment

34

Revolving Exposure

34

Risk Management Policy

80

S&P

34

Secured Obligations

35

Security Agreement

35

Senior Indenture

35

Senior Note Documents

35

Senior Notes

35

Senior Notes Description

35

Settlement

35

Settlement Date

35

Statutory Reserve Rate

35

Storage/Handling Reserves

36

Subordinated Indebtedness

36

subsidiary

36

Subsidiary

36

Supermajority Lenders

36

Swap Agreement

36

Swap Obligations

37

Swingline Lender

37

Swingline Loan

37

Syndication Agent

37

Taxes

37

Transactions

37

Type

37

UCC

37

Unliquidated Obligations

37

Voting Equity

37

Withdrawal Liability

37

 

ix


--------------------------------------------------------------------------------


SCHEDULES:

Commitment Schedule

Schedule 3.05 – Properties/Intellectual Property

Schedule 3.06 – Disclosed Matters

Schedule 3.12 – Material Agreements

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 3.19 – Terminals/Terminal Contracts

Schedule 4.03 - Post Closing Conditions

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B-1 – Form of Opinion of Davis Polk & Wardwell

Exhibit B-2 – Form of Opinion of Morris, Nichols, Arsht & Tunnell

Exhibit C – Form of Borrowing Base Certificate

Exhibit D – Form of Compliance Certificate

Exhibit E – Joinder Agreement

Exhibit F – Form of New Lender Agreement

Exhibit G – Form of Commitment Increase Agreement

Exhibit H – Form of Perfection Certificate Update

Exhibit I – Form of PACA Reserve Report

x


--------------------------------------------------------------------------------


CREDIT AGREEMENT dated as of March 23, 2007 (as it may be amended or modified
from time to time, this “Agreement”), among AVENTINE RENEWABLE ENERGY, INC., a
Delaware corporation (“Aventine”), AVENTINE RENEWABLE ENERGY – MT VERNON, LLC, a
Delaware limited liability company (“Mt Vernon”), AVENTINE RENEWABLE ENERGY –
AURORA WEST, LLC, a Delaware limited liability company (“Aurora West” and
collectively with Aventine and Mt Vernon, the “Borrowers” and each individually
a “Borrower”), the other Loan Parties party hereto, the Lenders party hereto,
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party
(a) acquires any going concern business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests in a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests in a Person.

“Activation Period” means any period commencing on the first date on which
Availability is less than $50,000,000, and continuing until the date that both
(a) Availability exceeds $55,000,000 for ninety (90) consecutive calendar days
and (b) no Default or Event of Default then exists or has existed during such
ninety (90) consecutive calendar day period.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

1


--------------------------------------------------------------------------------


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
that, no Marketing Alliance Partner shall be considered an Affiliate of any of
the Loan Parties solely as a result of a Loan Party’s ownership of voting
securities of such Marketing Alliance Partner unless such ownership constitutes
30% or more of the outstanding Voting Equity of such Marketing Alliance Partner.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Loans, LC Exposure, Swingline Loans or Overadvances, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitment of all Lenders (if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the aggregate Revolving
Exposures at that time), and (b)  with respect to Protective Advances or with
respect to the Aggregate Credit Exposure, a percentage based upon its share of
the Aggregate Credit Exposure and the unused Commitments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Borrower’s Average Availability for the three (3) month period ending
on the most recent Rate Adjustment Date, provided that until the first Rate
Adjustment Date, the “Applicable Rate” shall be the applicable rate per annum
set forth below in Category 2:

Average Availability

 

ABR Spread

 

Eurodollar Spread

 

Commitment Fee Rate

 

Category 1 >
$125,000,000

 

0.00

%

1.25

%

.25

%

Category 2
< $125,000,000 but
> $75,000,000

 

0.25

%

1.50

%

.25

%

Category 3
< $75,000,000

 

0.50

%

1.75

%

.375

%

 

2


--------------------------------------------------------------------------------


Without limitation of any other provision of this Agreement or any other remedy
available to the Administrative Agent or the Lenders under any of the Loan
Documents, to the extent that any Borrowing Base Certificate delivered by the
Borrowers pursuant to Section 5.01(g) is incorrect in any respect and as a
result thereof, Average Availability is overstated for any period the
Administrative Agent may recalculate Average Availability for such period and,
if such recalculation results in a higher Applicable Rate, then upon written
notice thereof to the Borrower Representative, the higher Applicable Rate shall
be applied retroactively from the date of delivery of the erroneous Borrowing
Base Certificate.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Aurora West” has the meaning set forth in the initial paragraph hereof.

“Availability” means, at any time, an amount equal to (a) the lesser of the
aggregate Revolving Commitment and the Borrowing Base minus (b) Reserves minus
(c) the aggregate Revolving Exposure of all Lenders.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitment then in effect minus the Revolving Exposure of all Lenders at such
time.

“Aventine” has the meaning set forth in the initial paragraph hereof.

“Average Availability” means, for any period the average Availability determined
for such period based on the Availability during such period as determined by
the Administrative Agent.

“Bank Product Amount” means, with respect to any Banking Service or Swap
Agreement at any time, the applicable Loan Party’s or Subsidiary’s net payment
obligation with respect to such Banking Service or Swap Agreement as of the end
of the preceding calendar month (or other period as provided herein), as
determined utilizing the methodology agreed to with respect to such Banking
Service or Swap Agreement between the applicable Lender and Loan Party and
reported to the Administrative Agent pursuant to the terms hereof.  In the event
that no Bank Product Amount is reported as provided herein for any Banking
Service or Swap Agreement for any period, the Administrative Agent may use the
most recently reported Bank Product Amount for such Banking Service or Swap
Agreement, as adjusted in the Administrative Agent’s reasonable credit judgment.

3


--------------------------------------------------------------------------------


“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Base Value” means, with respect to certain categories of Eligible Inventory,
the lower of (a) cost (determined on a first in first out basis in accordance
with GAAP), or (b) market value.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” have the meanings set forth in the initial paragraph
hereof.

“Borrower Representative” means Holdings, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing” means a borrowing pursuant to this Agreement consisting of (a) Loans
of the same Type, made, converted or continued on the same date and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect, (b)
Swingline Loans, (c) Protective Advances or (d) Overadvances.

“Borrowing Base” means, at any time, the sum of

(a)           85% of the Borrowers’ Eligible Accounts at such time, plus

(b)           the sum of the following:

(i)            the lesser of (1) 70% of the Base Value of the Borrowers’
Eligible Inventory consisting of primary finished goods and (2) the Inventory
Advance Percentage of Borrowers’ Eligible Inventory consisting of primary
finished goods, plus

(ii)           the lesser of (1) 70% of the Base Value of the Borrowers’
Eligible Inventory consisting of raw materials and (2) the Inventory Advance
Percentage of Borrowers’ Eligible Inventory consisting of raw materials, plus

4


--------------------------------------------------------------------------------


(iii)          the lesser of (1) 70% of the Base Value of the Borrowers’
Eligible In-Transit Inventory and (2) the Inventory Advance Percentage of
Borrowers’ Eligible In-Transit Inventory, plus

(c)           the Fixed Asset Component, provided, that until the Loan Parties
have satisfied all the conditions set forth in Section 4.04 of the Agreement,
the Borrowing Base shall not include the Fixed Asset Component.

The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates set forth above, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base with any such changes to be
effective three (3) days after delivery of notice thereof to the Borrower
Representative.  The Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 5.01(f) of the Agreement.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form which is acceptable to the
Administrative Agent in its sole discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.02.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means:

(a)           the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Holdings and its Subsidiaries, taken as a whole, to any “person” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934);

5


--------------------------------------------------------------------------------


(b)           the adoption of a plan relating to the liquidation or dissolution
of Holdings;

(c)           a “person” or “group” (within the same meaning of Section 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934), other than Permitted
Holders, becomes the ultimate “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of more than 50% of the total voting power
of the Voting Equity of Holdings on a fully diluted basis;

(d)           individuals who on the Effective Date constituted the board of
directors of Holdings (together with any new directors whose election by the
board of directors or whose nomination by the board of directors for election by
Holdings’ stockholders was approved by a vote of at least two-thirds of the
members of the board of directors then in office who either were members of the
board of directors on the Effective Date or whose election to nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the board of directors then in office;

(e)           Holdings consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into, Holdings, in any such
event pursuant to a transaction in which any of the outstanding Voting Equity of
Holdings or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the Voting
Equity of Holdings outstanding immediately prior to such transaction is
converted into or exchanged for (or continues as) Voting Equity of the surviving
or transferee Person constituting a majority of the outstanding shares of Voting
Equity of such surviving or transferee Person (immediately after giving effect
to such issuance);

(f)            Holdings ceases to own, free and clear of all Liens or other
encumbrances, at least 100% of the outstanding Voting Equity of Parent on a
fully diluted basis;

(g)           Parent ceases to own, free and clear of all Liens or other
encumbrances, at least 100% of the outstanding Voting Equity of each Borrower on
a fully diluted basis; or

(h)           Parent ceases to own, free and clear of all Liens or other
encumbrances, at least 78.42% of the outstanding Voting Equity of Nebraska Sub
on a fully diluted basis (subject to dilution that may result in a reduction to
Parent’s interest in the Equity Interests of Nebraska Sub to not less than 75%
as a result of the issuance of Equity Interests to management of Nebraska Sub
pursuant to a properly authorized management equity plan).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

6


--------------------------------------------------------------------------------


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Loans, Swingline Loans or
Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means UBS Securities LLC and Wells Fargo Foothill, LLC
in their capacity as co-documentation agents for the Lenders hereunder and their
successors and assigns in such capacity.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder as such Commitment may be
(a) reduced from time to time pursuant to Section 2.09, increased from time to
time pursuant to Section 2.21, or (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, in the New Lender Agreement, in the Assignment and Assumption or in
any joinder agreement related to any Commitment pursuant to which such Lender
shall have assumed its Commitment, as applicable.

“Commitment Increase Agreement” means a Commitment Increase Agreement entered
into by a Lender in accordance with Section 2.21 and accepted by the
Administrative Agent in the form of Exhibit G, or any other form approved by
both the Administrative Agent and the Borrowers.

“Commitment Increase Notice” has the meaning assigned to such term in Section
2.21 hereof.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

7


--------------------------------------------------------------------------------


voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

“Controlled Disbursement Account” means the following account: Aventine account
#XXXXXXXXX, and any replacement or additional accounts of the Borrowers
maintained with the Administrative Agent as a zero balance, cash management
account pursuant to and under any agreement between a Borrower and the
Administrative Agent, as modified and amended from time to time, and through
which all disbursements of a Borrower, any Loan Party and any designated
Subsidiary of a Borrower are made and settled on a daily basis with no
uninvested balance remaining overnight.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months.

“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts on such date.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” shall mean the sale, transfer, lease or other disposition
(including pursuant to a merger resulting in the subject Property no longer
being owned by a Loan Party) of any Property.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” shall mean, as to Holdings and its consolidated Subsidiaries on a
consolidated basis and for any period, the amount equal to:

(a)           net income determined in accordance with GAAP, plus

8


--------------------------------------------------------------------------------


(b)           to the extent deducted from revenues in the calculation of net
income (without duplication),

(i)            Interest Expense,

(ii)           depreciation, amortization, other non-cash expenses (including
(A) reserves for restructuring charges, until such time as such restructuring
charges are incurred and become payable in cash (at which time they will be
deducted in the calculation of EBITDA), (B) non-cash asset impairment charges
pursuant to FASB No. 144, (C) unrealized losses on derivative instruments as
defined in FASB No. 133, but excluding minority interest expense, and (D)
non-cash stock compensation expense),

(iii)          income and franchise tax expense,

(iv)          extraordinary losses for such period,

(v)           all losses on the disposition of assets (other than the sale of
inventory in the ordinary course of business),

(vi)          payments in respect of Off-Balance Sheet Liabilities, minus

(c)           to the extent included in revenues in the calculation of
consolidated net income (without duplication),

(i)            extraordinary gains for such period,

(ii)           all gains on the disposition of assets (other than the sale of
Inventory in the ordinary course of business), and

(iii)          unrealized gains on derivative instruments as defined in FASB No.
133.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, the Accounts of a Borrower which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Loans, Swingline Loans and the issuance of Letters of
Credit hereunder.  Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account:

(a)           which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent and (iii) rights of vendors
arising under PACA but only to the extent no past due amounts are owed to such
vendors;

9


--------------------------------------------------------------------------------


(c)           with respect to which (i) the scheduled due date is more than 45
days after the original invoice date, (ii) is unpaid more than 90 days after the
date of the original invoice therefor or more than 60 days after the original
due date, or (iii) which has been written off the books of the Borrower or
otherwise designated as uncollectible;

(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

(e)           which is owing by an Account Debtor whose securities are rated BBB
or better by S&P or Baa3 or better by Moody’s to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 35% of the aggregate amount of Eligible Accounts of all Borrowers, or
which are owing by any other Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 20% of the aggregate amount of Eligible Accounts of all Borrowers;

(f)            with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;

(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the Borrower’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest;

(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrower or if such Account was invoiced
more than once;

(i)            with respect to which any check or other instrument of payment
has been returned uncollected for any reason;

(j)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) has admitted in writing its
inability, or is generally unable to, pay its debts as they become due, (v)
become insolvent, or (vi) ceased operation of its business;

(k)           which is owed by any Account Debtor which has sold all or a
substantially all of its assets;

10


--------------------------------------------------------------------------------


(l)            which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent;

(m)          which is owed in any currency other than U.S. dollars;

(n)           which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;

(o)           which is owed by any Affiliate, employee, officer, director, agent
or stockholder of any Loan Party;

(p)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness;

(q)           which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

(r)            which is evidenced by any promissory note, chattel paper, or
instrument;

(s)           which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit such Borrower to seek judicial enforcement in
such jurisdiction of payment of such Account, unless such Borrower has filed
such report or qualified to do business in such jurisdiction;

(t)            with respect to which such Borrower has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Borrower created a new receivable for the unpaid portion
of such Account;

(u)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;

(v)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;

11


--------------------------------------------------------------------------------


(w)          which was created on cash on delivery terms;

(x)            which the Administrative Agent determines may not be paid by
reason of the Account Debtor’s inability to pay or which the Administrative
Agent otherwise determines in its Permitted Discretion is unacceptable for any
reason whatsoever;

(y)           which was acquired as part of a Permitted Acquisition unless all
requirements of clause (e) of the definition of Permitted Acquisition have been
satisfied; or

(z)            of Mt Vernon until such time as the Mt Vernon Eligibility Date
shall have occurred.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, such Borrower or the Borrower Representative
shall notify the Administrative Agent thereof on and at the time of submission
to the Administrative Agent of the next Borrowing Base Certificate.  In
determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Borrower may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Borrower to reduce the amount of
such Account.

“Eligible Equipment” means the equipment owned by a Borrower on the Effective
Date and meeting each of the following requirements:

(a)           such Borrower has good title to such equipment;

(b)           such Borrower has the right to subject such equipment to a Lien in
favor of the Administrative Agent; such equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for Permitted Encumbrances which do
not have priority over the Lien in favor of the Administrative Agent);

(c)           the full purchase price for such equipment has been paid by such
Borrower;

(d)           such equipment is located on premises (i) owned by such Borrower,
which premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by such Borrower where (x) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (y) a
Rent Reserve has been established by the Administrative Agent in its Permitted
Discretion;

(e)           such equipment is in good working order and condition (ordinary
wear and tear excepted) and is used or held for use by such Borrower in the
ordinary course of business of the Borrower;

12


--------------------------------------------------------------------------------


(f)            such equipment is not subject to any agreement which restricts
the ability of such Borrower to use, sell, transport or dispose of such
equipment or which restricts the Administrative Agent’s ability to take
possession of, sell or otherwise dispose of such equipment; and

(g)           such equipment does not constitute “fixtures” under the applicable
laws of the jurisdiction in which such equipment is located.

“Eligible In-Transit Inventory” means, at any time, Inventory of a Borrower
consisting of finished goods (a) which would be “Eligible Inventory” but for
clause (g) of the definition of Eligible Inventory, (b) which is in the
possession of a common carrier pending delivery to (i) a customer of a Borrower,
(ii) a warehouse or terminal to be stored for the account of a Borrower, or
(iii) a Borrower at Real Property owned or leased by a Borrower and described in
Schedule 3.05 hereto, (c) which is insured against risk of loss pursuant to an
insurance policy in form and substance and issued by an insurance company
acceptable to the Administrative Agent, with respect to which the Administrative
Agent has been named loss payee and which otherwise satisfies the requirements
of Section 5.09 hereof, (d) the common carrier of which is not an Affiliate of
the applicable vendor or supplier, and (e) which is not evidenced by a
negotiable document (as defined in the UCC).

“Eligible Inventory” means, at any time, the Inventory of a Borrower consisting
of finished goods or raw materials which the Administrative Agent determines in
its Permitted Discretion is eligible as the basis for the extension of Loans,
Swingline Loans and the issuance of Letters of Credit hereunder.  Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory shall not include any Inventory:

(a)           which is not subject to a first priority perfected Lien in favor
of the Administrative Agent;

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c)           which is, in the Administrative Agent’s opinion, slow moving,
obsolete, unmerchantable, defective, used, unfit for use or sale, not salable at
prices approximating at least the cost of such Inventory in the ordinary course
of business or unacceptable due to age, type, category and/or quantity;

(d)           with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;

(e)           in which any Person other than such Borrower shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

13


--------------------------------------------------------------------------------


(f)            which constitutes work-in-process, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business (ethanol held for resale and denaturant are not
excluded pursuant to this clause (f));

(g)           which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers;

(h)           which is located in any location leased by such Borrower unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Rent Reserve has been established by the Administrative
Agent in its Permitted Discretion;

(i)            which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Rent Reserve has
been established by the Administrative Agent in its Permitted Discretion;

(j)            which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

(k)           which is a discontinued product or component thereof;

(l)            which is the subject of a consignment by such Borrower as
consignor;

(m)          which contains or bears any intellectual property rights licensed
to such Borrower unless the Administrative Agent is satisfied that it may sell
or otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

(n)           which is not reflected in a current perpetual inventory report of
such Borrower;

(o)           for which reclamation rights have been asserted by the seller;

(p)           which the Administrative Agent otherwise determines is
unacceptable in its Permitted Discretion for any reason whatsoever;

(q)           which was acquired as part of a Permitted Acquisition unless all
requirements of clause (e) of the definition of Permitted Acquisition have been
satisfied; or

(r)            of Mt Vernon until such time as the Mt Vernon Eligibility Date
shall have occurred; provided that if the Port Commission retains a Lien on any
Inventory of any Loan Party which is located on the Leased Premises after the Mt
Vernon Eligibility Date, Eligible Inventory will not include any Inventory of
the Loan Parties located on the Leased Premises.

14


--------------------------------------------------------------------------------


In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, such Borrower or the Borrower Representative shall
notify the Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

“Eligible Real Property” means the real property listed on Schedule 3.05 owned
by a Borrower on the Effective Date and:

(a)           that is acceptable in the sole discretion of the Administrative
Agent for inclusion in the Borrowing Base;

(b)           in respect of which an appraisal report has been delivered to the
Administrative Agent in form, scope and substance reasonably satisfactory to the
Administrative Agent;

(c)           in respect of which the Administrative Agent is satisfied that all
actions necessary or desirable in order to create perfected first priority Lien
on such real property have been taken, including, the filing and recording of
Mortgages;

(d)           in respect of which an environmental assessment report has been
completed and delivered to the Administrative Agent in form and substance
satisfactory to the Lenders;

(e)           which is adequately protected by fully-paid valid title insurance
with endorsements and in amounts acceptable to the Administrative Agent,
insuring that the Administrative Agent, for the benefit of the Lenders, shall
have a perfected first priority Lien on such real property, evidence of which
shall have been provided in form and substance satisfactory to the
Administrative Agent; and

(f)   if required by the Administrative Agent: (i) an ALTA survey has been
delivered for which all necessary fees have been paid and which is dated no more
than 30 days prior to the date on which the applicable Mortgage is recorded,
certified to Administrative Agent and the issuer of the title insurance policy
in a manner satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the state in which such Eligible Real Property is
located and acceptable to the Administrative Agent, and shows all buildings and
other improvements, any offsite improvements, the location of any easements,
parking spaces, rights of way, building setback lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent; (ii) in respect of which local counsel
for the Agreement in states in which the Eligible Real Property is located have
delivered a letter of opinion with respect to the enforceability and perfection
of the Mortgages and any related fixture filings in form and substance
satisfactory to the Administrative Agent; and (iii) in respect of which such
Borrower shall have used its  reasonable best efforts to obtain estoppel
certificates executed by all tenants of such Eligible Real Property and such
other consents, agreements and confirmations of lessors and third parties have
been delivered as the Administrative Agent may deem necessary or desirable,
together with evidence that all other actions that the Administrative Agent may
deem necessary or desirable in order to create perfected first priority Liens on
the property described in the Mortgages have been taken.

15


--------------------------------------------------------------------------------


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any pollutant, contaminant or any
toxic or otherwise hazardous material or to the effect of the environment or
human health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which environmental liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

16


--------------------------------------------------------------------------------


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Reserve” shall mean a Reserve which, on any date, shall be the value
(determined at the lower of weighted average cost or market value as determined
in accordance with GAAP consistently applied) of inventory any Borrower is
obligated to deliver on such date to or on account of any Person in exchange for
inventory which has been delivered to or for the account of such Borrower by
such Person on or prior to such date.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.17(a).

“Existing Letter of Credit” means the letter of credit #T-238483 issued for the
account of Aventine on July 19, 2003 in the amount of $1,225,000 for the benefit
of Zurich American Insurance Co., Schaumburg, IL.

 “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Financial Advisory Agreement” means any financial advisory agreement with
Metalmark Capital LLC, MSCP Funds or any Affiliate of any of the foregoing.

 “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, chief accounting and compliance officer, director of finance
or controller of a Borrower.

17


--------------------------------------------------------------------------------


“Fixed Asset Collateral” means Collateral constituting Eligible Real Property,
together with any fixtures thereon, and Eligible Equipment.

“Fixed Asset Component” means $50,000,000; provided that the Fixed Asset
Component shall reduce by (a) the Quarterly Fixed Asset Amortization Amount on
the last day of each fiscal quarter commencing with December 31, 2007 and
continuing on the last day of each quarter thereafter throughout the term of
this Agreement and (b) an amount determined by the Administrative Agent in its
Permitted Discretion with respect to any Fixed Asset Collateral which is the
subject of a casualty event (including, without limitation, damage, destruction
or condemnation) or a Disposition or otherwise no longer satisfies the criteria
applicable to Eligible Equipment or Eligible Real Property.

“Fixed Charge Coverage Period” means (a) the period of one (1) fiscal quarter
ending June 30, 2007, (b) the period of two (2) fiscal quarters ending September
30, 2007, (c) the period of three (3) fiscal quarters ending December 31, 2007,
and (d) thereafter, the period of four (4) fiscal quarters.

“Fixed Charge Coverage Ratio” shall mean for Holdings and its consolidated
Subsidiaries on a consolidated basis, for any Fixed Charge Calculation Period,
the ratio of:

(a)           EBITDA for such period, minus

(i)            Non-Financed Capital Expenditures made during such period, minus

(ii)           cash Taxes paid or due for such period; to

(b)           the sum of:

(i)            scheduled principal payments on Indebtedness during such period
including scheduled reductions in the Fixed Asset Component (whether or not
resulting in a mandatory prepayment hereunder), plus

(ii)           cash Interest Expense for such period, plus

(iii)          to the extent not already deducted in the calculation of EBITDA
and without duplication, the amount of Restricted Payments for such period
pursuant to Section 6.08(a)(iii) and (iv) and management, advisory, monitoring,
servicing and other fees and payments described in Section 6.09(i) for such
period, plus

(iv)          to the extent not included in (i) or (ii) above, payments in
respect of Off-Balance Sheet Liabilities, plus

(v)           solely for purposes of calculating the Pro Forma Fixed Charge Test
with respect to any particular investment, loan or advance, the investments,
loans and advances in connection therewith by any Loan Party or any Subsidiary
in or to any Person which is not a Loan Party and which does not become a Loan
Party simultaneously with such investment, loan or advance.

18


--------------------------------------------------------------------------------


Notwithstanding the above, for the purpose of calculating the Fixed Charge
Coverage Ratio,  until Parent and the Borrowers either (A) obtain the consent of
the requisite holders of Equity in Nebraska Sub pursuant to Section 5.15 and
comply with all other requirements of Section 5.15 with respect thereto, or (B)
hold 80% of the Equity Interests of Nebraska Sub and comply with all
requirements of Section 5.13 with respect thereto, the results of operations of,
and other elements of the definition of Fixed Charge Coverage Ratio with respect
to, Nebraska Sub shall be excluded from the calculation of the Fixed Charge
Coverage Ratio except that cash dividends actually paid by Nebraska Sub to
Parent shall be included in the calculation of consolidated EBITDA.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fuels Tax Reserve” shall mean a Reserve which shall be established in respect
of the Borrowers’ obligations to collect, remit and/or pay motor fuels, liquor
or other sales or excise taxes in respect of ethanol or other inventory sold by
the Borrowers.  Such Reserve shall be determined and reported in the Borrowing
Base Certificate and shall equal the highest actual liability at any point
during the preceding month in respect of motor fuels, liquor or other sales or
excise taxes to the extent such liability is (or if remains unpaid will become)
secured by a Lien or is otherwise subject to a trust (statutory, constructive or
otherwise) for the benefit of the relevant taxing authority which the
Administrative Agent determines will have priority equal to or senior to the
Liens granted to the Administrative Agent pursuant to the Security Agreement.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty

19


--------------------------------------------------------------------------------


issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means Aventine Renewable Energy Holdings, Inc., a Delaware
corporation.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others
(excluding, in the case of the Loan Parties, commitments of any Loan Party to
invest in Marketing Alliance Partners but only to the extent that the
fulfillment of such commitments will not result in a violation of Section
6.04(c)), (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k)  obligations
under any liquidated earn-out, and (l) any other Off-Balance Sheet Liability. 
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
February 26, 2007 relating to the Borrowers and the Transactions.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries (including all

20


--------------------------------------------------------------------------------


commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs (net of gains not to
exceed $0) under Swap Agreements in respect of interest rates to the extent such
net costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for Holdings and its Subsidiaries for such period in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Borrowing, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Inventory Advance Percentage” means, with respect to a particular category of
the Borrowers’ Eligible Inventory, the percentage calculated by dividing (a) 85%
of the Net Orderly Liquidation Value of such Inventory as determined pursuant to
the most recent Inventory appraisal conducted by the Administrative Agent
pursuant to Section 5.11 hereof by (b) the book value of such Inventory as of
such appraisal date.

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i). 
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

21


--------------------------------------------------------------------------------


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Leased Premises” has the meaning assigned such term in the Mt Vernon Lease.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty, and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or

22


--------------------------------------------------------------------------------


any Lender in connection with the Agreement or the transactions contemplated
thereby.  Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

“Loan Guarantor” means each Loan Party (other than the Borrowers’ foreign
Subsidiaries).

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means Holdings, Parent, Power, the Borrowers, the Borrowers’
domestic Subsidiaries (other than Nebraska Sub) and any other Person who becomes
a party to this Agreement pursuant to a Joinder Agreement and their successors
and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Loans made pursuant to Section 2.01, Swingline Loans,
Overadvances and Protective Advances.

“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Marketing Alliance Partner” shall mean a Person with whom any Borrower has
entered into a contract pursuant to which such Borrower purchases and resells
all or a material portion of such Person’s ethanol production for the stated
term of such contract (including any of the foregoing entered into after the
Effective Date).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of Holdings and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and the
Lenders) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Administrative Agent, the Issuing Bank or the
Lenders thereunder.

“Material Agreement” means all contracts, commitments, offers and agreements to
which any Loan Party is a party or by which any Loan Party or any of its assets
are bound which is material to its assets, liabilities, financial condition,
revenues, expenses, operations or properties, which are limited to any contract,
commitment, offer or agreement (a)  pursuant to which a Loan Party purchases any
product or service which cannot be readily replaced from other qualified vendors
on comparable terms, (b) which is entered into outside of the ordinary course of
business, or (c) with a Marketing Alliance Partner.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate

 

23


--------------------------------------------------------------------------------


amount (giving effect to any netting agreements) that such Borrower or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

“Maturity Date” means March 22, 2012 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, on real property of a Loan Party,
including any amendment, modification or supplement thereto.

“MSCP Funds” means Morgan Stanley Dean Witter Capital Partners IV, L.P., MSDW IV
892 Investors, L.P., Morgan Stanley Dean Witter Capital Investors IV, L.P., MSDW
Capital Partners IV, LLC and MSDW Capital Partners IV, Inc. and their
Affiliates, and any successors of the foregoing.

“Mt Vernon” has the meaning set forth in the initial paragraph hereof.

“Mt Vernon Eligibility Date” means the date on which all of the conditions set
forth in item (a) of Schedule 4.03 have been satisfied.

“Mt Vernon Lease” means that certain Lease Agreement dated as of October 2006
between the Port Commission and Mt Vernon, in effect on the date hereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Nebraska Credit Agreement” shall mean the credit agreement dated as of August
19, 2005 between Aventine and Nebraska Sub.

“Nebraska Note” shall mean the promissory note issued by Nebraska Sub in
connection with the Nebraska Credit Agreement.

“Nebraska Sub” means Nebraska Energy, L.L.C., a Kansas limited liability
company.

“Nebraska Sub Operating Agreement” shall mean the Amended and Restated Operating
Agreement of Nebraska Energy, L.L.C. dated September 1, 1994, as amended by
Amendment I to the Amended and Restated Operating Agreement dated October 27,
1997, and by Amendment to the Amended and Restated Operating Agreement dated
February 9, 2001.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with Holdings or any of its Subsidiaries,

24


--------------------------------------------------------------------------------


(b) the income (or deficit) of any Person (other than a Subsidiary) in which
Holdings or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by Holdings or such Subsidiary
in the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all usual and customary costs of liquidation thereof (other than fees,
expenses and other costs for which Reserves are in effect as of the date of
calculation of Net Orderly Liquidation Value).

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“New Lender” has the meaning assigned to such term in Section 2.21.

“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.21 and accepted by the Administrative Agent in the
form of Exhibit F, or any other form approved by the Administrative Agent.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“Non-Financed Capital Expenditures” shall mean Capital Expenditures made by any
Loan Party which are not financed pursuant to (a) the incurrence of Indebtedness
(other than Indebtedness incurred pursuant to this Agreement or the Senior
Notes), (b) an equity contribution made after the Effective Date or (c) any
casualty insurance proceeds or condemnation proceeds.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

25


--------------------------------------------------------------------------------


“Non-Reporting Lender” means each Lender other than Chase who does not notify
the Administrative Agent in writing, as soon as available and in any event
within fifteen (15) days after the end of each calendar month (or at more
frequent intervals, and with such reporting dates, as the Administrative Agent
may require in its discretion), of the Bank Product Amount in respect of its
Banking Services and Swap Agreements as of the end of such calendar month (or
other interval), and any Lender that fails to make such notification by the last
day of the month in which due (or, with respect to any interval more frequent
than monthly, within 10 Business Days of the date when due) and any Affiliate
thereof.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the  Issuing Bank or any
indemnified party arising under the Loan Documents.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Overadvance” has the meaning assigned to such term in Section 2.05(d).

“PACA” shall mean the Perishable Agricultural Commodities Act, 7 U.S.C
§§499a-499t, as it may be amended from time to time.

“PACA Reserve” shall mean a Reserve which shall be determined and reported in
the PACA Reserve Report and which shall equal the highest actual liability of
the Borrowers at any point during the applicable period to vendors of
agricultural commodities to the Borrowers to the extent the claims of such
vendors are subject to PACA.

“PACA Reserve Report” shall mean the PACA Reserve Report to be delivered
pursuant to Section 5.01(f), a form of which is attached hereto as Exhibit I.

“Parent” means Aventine Renewable Energy, LLC, a Delaware limited liability
company.

“Participant” has the meaning set forth in Section 9.04.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

26


--------------------------------------------------------------------------------


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means that certain Perfection Certificate dated March
23, 2007, executed by each Loan Party and addressed to the Administrative Agent.

“Perfection Certificate Update” means a certificate from a Financial Officer of
the Borrower Representative in the form of Exhibit H hereto to be delivered to
the Administrative Agent monthly pursuant to Section 5.01(f) hereof and setting
forth all changes that would be required to be made to the Perfection
Certificates (as updated pursuant to any prior Perfection Certificate Updates)
to cause the Perfection Certificates to be accurate and complete if reissued as
of the last day of the month immediately preceding the month in which the
Perfection Certificate is required to be delivered pursuant to Section 5.01(f)
hereof.

“Permitted Acquisitions” mean any Acquisition by a Borrower in a transaction
that satisfies each of the following requirements:

(a)           such Acquisition is not a hostile or contested Acquisition;

(b)           the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Borrowers are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto;

(c)           both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (except (i) any such representation or warranty which relates
to a specified prior date and (ii) to the extent the Administrative Agent and
the Lenders have been notified in writing by the Borrowers that any
representation or warranty is not correct and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty);

(d)           as soon as available, but in any event adequately prior to such
Acquisition in order to allow the Administrative Agent time to review the
information provided to the Lenders under clause (ii) below, for Acquisitions
with a purchase price greater than $5,000,000, the Borrowers shall provide, the
Lenders (i) notice of such Acquisition and (ii) a copy of all business and
financial information reasonably requested by the Administrative Agent including
pro forma financial statements, statements of cash flow, and Availability
projections;

(e)           prior to inclusion of the accounts receivable and Inventory
acquired in connection with such Acquisition in the determination of the
Borrowing Base, the Administrative Agent shall have conducted an appraisal and
an audit and field examination of such accounts receivable and Inventory to its
satisfaction, any applicable Reserves have been established, and all appropriate
lien filings and collateral documentation, including Collateral Access
Agreements, have been duly completed, executed and delivered to the
Administrative Agent;

27


--------------------------------------------------------------------------------


(f)            if such Acquisition is an Acquisition of the Equity Interests of
a Person, such Acquisition (i) is structured so that the acquired Person shall
become a wholly-owned subsidiary of a Loan Party pursuant to the terms of this
Agreement, and (ii) will not result in any violation of Regulation U;

(g)           if such Acquisition is an Acquisition of assets located primarily
in the United States, the Acquisition is structured so that a Borrower shall
acquire such assets;

(h)           no Borrower or Loan Guarantor shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation, or other
matters) that could reasonably be expected to have a Material Adverse Effect;

(i)            in connection with an Acquisition of the Equity Interests in any
Person, all Liens on property of such Person shall be terminated unless
permitted pursuant to the Loan Documents, or the Administrative Agent in its
sole discretion consents otherwise, and in connection with an Acquisition of the
assets of any Person, all liens on such assets shall be terminated;

(j)            the Fixed Charge Coverage for the Borrowers (after giving effect
to such Acquisition) shall be greater than 1.1 to 1.00 for the most recently
completed Fixed Charge Calculation Period (calculated on a pro forma basis in a
manner acceptable to the Administrative Agent (including synergies and other
costs savings which are demonstrated and verifiable to the satisfaction of the
Administrative Agent)) and assuming that for purposes of calculating such Fixed
Charge Coverage Ratio for such period such Acquisition and any Indebtedness and
related interest expense incurred in connection therewith occurred on the first
day of such applicable period;

(k)           each Borrower shall certify (and provide the Administrative Agent
with pro forma and projected calculations in form and substance reasonably
satisfactory to the Administrative Agent), on its behalf and on behalf of the
other Borrowers, to the Administrative Agent and the Lenders that, immediately
after giving effect to the completion of such Acquisition and based on good
faith projections for next succeeding twelve month period, Availability will not
be less than (A) $50,000,000, in the case of each Acquisition having a purchase
price of less than $50,000,000, and (B) $100,000,000, in the case of each
Acquisition having a purchase price of greater than or equal to $50,000,000 (the
calculation of such purchase price in each case shall include all consideration
paid in connection with such Acquisition, other than Equity Interests in
Holdings delivered to the seller(s) in such Acquisition, as having been paid in
cash at the time of making such Acquisition), such Availability in each case to
be determined on a pro forma basis (assuming all past due accounts payable of
the Borrowers have been paid in full in cash and no accounts payable of the
Borrowers are allowed to become past due during such twelve month period
thereafter); and

(l)            no Default or Event of Default exists or would result therefrom.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

28


--------------------------------------------------------------------------------


“Permitted Encumbrances” means:

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holder” means, at any time, (i) Parent and any other direct or
indirect parent company of Aventine so long as Metalmark Capital LLC and its
Affiliates or the MSCP Funds and its Affiliates control at least 50% of the
total voting power of the Voting Equity of such parent company on a fully
diluted basis, (ii) Metalmark Capital LLC and its Affiliates and (iii) the MSCP
Funds and its Affiliates.

“Permitted Investments” means:

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any

29


--------------------------------------------------------------------------------


commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;

(f)            investments in auction rate securities rated AAA by S&P and Aaa
by Moody’s; and

(g)           investments in variable rate demand notes rated AAA by S&P and Aaa
by Moody’s.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders.

“Port Commission” means the Indiana Port Commission, as lessor under the Mt
Vernon Lease.

“Power” means Aventine Power, LLC, a Delaware limited liability company.

“Prepayment Event” means:

(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party,
other than dispositions described in Section 6.05(a), (b), (c), and (except as
provided in clause (b) below) (f)); provided that so long as no Default has
occurred and is continuing and Availability is in excess of $50,000,000, the Net
Proceeds from such sales, transfers or other dispositions do not exceed $500,000
individually or $2,000,000 in the aggregate; or

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $5,000,000; or

30


--------------------------------------------------------------------------------


(c)           the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or permitted by the Required Lenders
pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pro Forma Availability Test” means with respect to (a) any investment, loan or
advance to be made by any Loan Party or any Subsidiary in or to any Person which
is not a Loan Party and will not become a Loan Party simultaneous with such
investment, loan or advance, and (b) any Restricted Payment to be made by any
Loan Party or any Subsidiary to any Person other than a Loan Party, the
requirement that Availability is not less than $50,000,000 after giving effect
to such investment, loan, advance or Restricted Payment with Availability
calculated after giving effect to the making of all Loans (i) required to fund
such investment, loan, advance or Restricted Payment, and (ii) necessary to
bring all past due accounts of the Loan Parties and each Subsidiary current.

“Pro Forma Fixed Charge Test” means with respect to (a) any investment, loan or
advance to be made by any Loan Party or any Subsidiary in or to any Person which
is not a Loan Party and which will not become a Loan Party simultaneous with
such investment, loan or advance, and (b) any Restricted Payment to be made by
any Loan Party or any Subsidiary to any Person which is not a Loan Party, the
requirement that the Fixed Charge Coverage Ratio is not less than 1.10 to 1.00
for the most recently ended Fixed Charge Coverage Period for which financial
statements have been provided to Administrative Agent as required by Section
5.01 hereof with the Fixed Charge Coverage Ratio being calculated for such Fixed
Charge Coverage Period to give pro forma effect to such investment, loan advance
or Restricted Payment (and all other such investments, loans, advances and
Restricted Payments made subsequent to the end of such Fixed Charge Coverage
Period) as if such investment, loan, advance or Restricted Payment (and all
other such investments, loans, advances and Restricted Payments made subsequent
to the end of such Fixed Charge Coverage Period) were made during such Fixed
Charge Coverage Period and assuming that any Indebtedness and related interest
expense incurred in connection with such investment, loan, advance or Restricted
Payment was incurred on the first day of such Fixed Charge Coverage Period.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Quarterly Fixed Asset Amortization Amount” means $1,785,715.00.

“Rate Adjustment Date” means July 1, 2007, and the first day of each October,
January, April and July thereafter.

31


--------------------------------------------------------------------------------


“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

“Register” has the meaning set forth in Section 9.04.

“Regulation D,” and “Regulation U” shall mean, respectively, Regulation D under
the Securities Act of 1933, as amended or modified from time to time and
Regulation U of the Board, as such regulations are from time to time in effect
and any successor regulations thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rent Reserve” with respect to any leased location where any Inventory subject
to Liens arising by operation of law is located, a reserve equal to three (3)
months’ rent at such leased location.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing at least 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that, as long as there are only
two Lenders, Required Lenders shall mean both Lenders.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation and without duplication, reserves for accrued and unpaid interest on
the Secured Obligations, Banking Services Reserves, Rent Reserves, PACA
Reserves, Storage/Handling Reserves, Exchange Reserves, Fuels Tax Reserves,
Dilution Reserves at any time that the Dilution Ratio is greater than 5% (and
then only to the extent in excess of 5%), reserves for Inventory shrinkage,
reserves for customs charges and shipping charges related to any Inventory in
transit, reserves for Swap Obligations, reserves for contingent liabilities of
any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party.

32


--------------------------------------------------------------------------------


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings or any option, warrant or other right to
acquire any such Equity Interests in Holdings or any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04, and (c) increased
from time to time pursuant to Section 2.21.  The initial amount of each 
Lender’s Revolving Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The initial aggregate amount of the
Lenders’ total Revolving Commitments is $200,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, an amount
equal to such Lender’s Applicable Percentage of (a) the outstanding principal
amount of Loans at such time, (b) LC Exposure at such time, (c) the aggregate
principal amount of Swingline Loans outstanding at such time and (d) the
aggregate principal amount of Overadvances outstanding at such time.

“Risk Management Policy” shall have the meaning set forth in Section 5.15.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that at or prior to the time that any
transaction relating to such Swap Obligation is executed, the Lender party
thereto (other than Chase) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents.

“Security Agreement” means the Pledge and Security Agreement and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document),
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.

“Senior Indenture” means a trust indenture between Holdings and a financial
institution serving as trustee thereunder, having covenants (but not necessarily
economic terms) substantially consistent with the Senior Notes Description and
which otherwise satisfy each of the following criteria:   an interest rate per
annum at or below 11%,  a maturity date no earlier than 10 years after date of
issuance, and no scheduled amortization of principal.

33


--------------------------------------------------------------------------------


“Senior Note Documents” means the Senior Indenture, the Senior Notes, and any
and all agreements, instruments and other documents pursuant to which the Senior
Notes will be issued.

“Senior Notes” means the notes to be issued by Holdings on or after the
Effective Date as described in the Senior Notes Description in an aggregate
principal amount not to exceed $400,000,000.

“Senior Notes Description” means the draft “Description of the Notes” setting
forth the proposed terms of the Senior Notes provided to the initial Lenders
hereunder prior to the Effective Date.

“Settlement” has the meaning assigned to such term in Section 2.05(f).

“Settlement Date” has the meaning assigned to such term in Section 2.05(f).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Storage/Handling Reserves” shall mean an amount, calculated as of the last day
of each month, equal to the aggregate of all amounts for storage, handling and
other services charged by each bailee or warehouseman to Borrower for the two
month period then ended; provided, however, such amounts charged by bailees or
warehousemen who are no longer bailees or warehousemen at the end of the period
for which Storage/Handling Reserves are being calculated shall be excluded in
calculating Storage/Handling Reserves for such period; provided, further, if a
bailee or warehouseman at the end of any period for which Storage/Handling
Reserves are being calculated has not been a bailee or warehouseman for all of
such period, all such amounts paid to such bailee or warehouseman shall be
included in the Storage/Handling Reserves on a pro forma basis as if such bailee
or warehouseman had been a bailee or warehouseman since the beginning of such
period.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

34


--------------------------------------------------------------------------------


statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means any direct or indirect subsidiary of Holdings (including
Nebraska Sub) or a Loan Party, as applicable.

“Supermajority Lenders” means, at any time, Lenders having Revolving  Exposure
and unused Revolving Commitments representing at least 80% of the sum of the
total Revolving Exposure and unused Revolving Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Lenders hereunder, and its successors and assigns in such
capacity.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

35


--------------------------------------------------------------------------------


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“Voting Equity” of any Person shall mean Equity Interests of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only so long as no
senior class of securities has such voting power by reason of any contingency.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., a “Eurodollar Borrowing”).

Section 1.03           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

36


--------------------------------------------------------------------------------


Section 1.04           Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until  such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE II

The Credits

Section 2.01           Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or (b) the total Revolving Exposures exceeding (i) the
lesser of (x) the total Revolving Commitments and (y) the Borrowing Base, minus
(ii) the Reserves, subject to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances and Overadvances pursuant to the terms
of Section 2.04 and Section 2.05.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Loans.

Section 2.02           Loans and Borrowings.  (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.  Any Protective Advance, any
Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.04 and Section 2.05.

(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08.  Each Swingline Loan
shall be an ABR Loan.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $5,000,000.  ABR Borrowings may be in any
amount.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
Eurodollar Borrowings outstanding.

37


--------------------------------------------------------------------------------


(d)           Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.03           Requests for Borrowings.  To request a Borrowing, the
Borrower Representative shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent and signed by the Borrower Representative or by telephone
(a) in the case of a Eurodollar Borrowing, not later than 10:00 a.m., Chicago
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than noon, Chicago time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 9:00 a.m., Chicago time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower Representative.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

(i)            the name of the applicable Borrower;

(ii)           the aggregate amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;

(iii)          the date of such Borrowing, which shall be a Business Day;

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower(s)
shall be deemed to have selected an Interest Period of one month’s duration. 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04           Protective Advances.  (a) Subject to the limitations set
forth below, the Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to make Loans to the Borrowers, on
behalf of all Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of

38


--------------------------------------------------------------------------------


reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that, the aggregate
amount of Protective Advances outstanding at any time shall not at any time
exceed $10,000,000; provided further that, the aggregate amount of outstanding
Protective Advances plus the aggregate Revolving Exposure shall not exceed the
aggregate unused Commitments.  Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied.  The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder.  All
Protective Advances shall be ABR Borrowings.  The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Supermajority Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Lenders to make a Loan to repay a Protective Advance.  At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).

(b)           Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

Section 2.05           Swingline Loans and Overadvances.  (a) Subject to the
terms and conditions set forth herein, the Swingline Lender agrees to make
Swingline Loans to the Borrowers, from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $25,000,000 or (ii) the sum of the total Revolving Exposures exceeding
the lesser of the total Revolving Commitments and Availability; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.  To request a Swingline Loan, the Borrower
Representative shall notify the Administrative Agent of such request by
telephone (confirmed by facsimile), not later than noon, Chicago time, on the
day of a proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower Representative. 
The Swingline Lender shall make each Swingline Loan available to the Borrowers
by means of a credit to the Funding Account(s) (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank, and in the case of repayment
of another Loan or fees or expenses as provided by Section 2.18(c), by
remittance to the Administrative Agent to

39


--------------------------------------------------------------------------------


be distributed to the Lenders) by 2:00 p.m., Chicago time, on the requested date
of such Swingline Loan.

(b)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 11:00 a.m., Chicago time, on any Business
Day require the Revolving Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each  Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders.  The Administrative Agent shall notify the Borrower
Representative of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the Borrowers (or other party on
behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

(c)           Any provision of this Agreement to the contrary notwithstanding,
at the request of the Borrower Representative, the Administrative Agent may in
its sole discretion (but with absolutely no obligation), make Loans to the
Borrowers, on behalf of the Lenders, in amounts that exceed Availability (any
such excess Loans are herein referred to collectively as “Overadvances”);
provided that, no Overadvance shall result in a Default due to the Borrowers’
failure to comply with Section 2.01 for so long as such Overadvance remains
outstanding in accordance with the terms of this paragraph, but solely with
respect to the amount of such Overadvance.  In addition, Overadvances may be
made even if the condition precedent set forth in Section 4.02(c) has not been
satisfied.  All Overadvances shall constitute ABR Borrowings.  The authority of
the Administrative Agent to make Overadvances is limited to an aggregate

40


--------------------------------------------------------------------------------


amount not to exceed $10,000,000 at any time, each Overadvance shall mature and
be due on the earlier of the Maturity Date, demand by the Administrative Agent
and thirty days after such Overadvance is made, and no Overadvance shall cause
any Lender’s Revolving Exposure to exceed its Revolving Commitment; provided
that, the Supermajority Lenders may at any time revoke the Administrative
Agent’s authorization to make Overadvances.  Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.

(d)           Upon the making of an Overadvance by the Administrative Agent,
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such
Overadvance in proportion to its Applicable Percentage of the Revolving
Commitment.  The Administrative Agent may, at any time, require the Lenders to
fund their participations. From and after the date, if any, on which any Lender
is required to fund its participation in any Overadvance purchased hereunder,
the Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Loan.

(e)           Upon the making of a Swingline Loan or an Overadvance (whether
before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Swingline Loan or
Overadvance), each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Swingline
Lender or the Administrative Agent, as the case may be, without recourse or
warranty, an undivided interest and participation in such Swingline Loan or
Overadvance in proportion to its Applicable Percentage of the Revolving
Commitment.  The Swingline Lender or the Administrative Agent may, at any time,
require the Lenders to fund their participations.  From and after the date, if
any, on which any Lender is required to fund its participation in any Swingline
Loan or Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Loan.

(f)            The Administrative Agent, on behalf of the Swingline Lender,
shall request settlement (a “Settlement”) with the Lenders on at least a weekly
basis or on any date that the Administrative Agent elects, by notifying the
Lenders of such requested Settlement by facsimile, telephone, or e-mail no later
than 12:00 noon Chicago time on the date of such requested Settlement (the
“Settlement Date”).  Each Lender (other than the Swingline Lender, in the case
of the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., Chicago time, on such Settlement Date.  Settlements
may occur during the existence of a Default and whether or not the applicable
conditions precedent set forth in Section 4.02 have then been satisfied.  Such
amounts transferred to the Administrative Agent shall be applied against the
amounts of the Swingline Lender’s Swingline Loans and, together with Swingline
Lender’s Applicable Percentage of such

41


--------------------------------------------------------------------------------


Swingline Loan, shall constitute Loans of such Lenders, respectively.  If any
such amount is not transferred to the Administrative Agent by any Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.

Section 2.06                                Letters of Credit.

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower Representative may request the issuance of Letters of Credit for
its own account or for the account of another Loan Party, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period (such letters of credit,
together with the Existing Letter of Credit, being collectively referred to as
the “Letters of Credit”).  In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrowers to,
or entered into by the Borrowers with, the Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.  The
Existing Letter of Credit shall be deemed to have been issued hereunder as of
the Effective Date.

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (prior to 9:00 am,
Chicago time, at least three Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $25,000,000
and (ii) the total Revolving Exposures shall not exceed (A) the lesser of the
total Revolving Commitments and the Borrowing Base, minus (B)  the Reserves.

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender

42


--------------------------------------------------------------------------------


hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrowers Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date, or, if
such notice has not been received by the Borrower Representative prior to such
time on such date, then not later than 11:00 a.m., Chicago time, on (i) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 9:00 a.m., Chicago time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that, the Borrowers may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or Section 2.05 that such payment be financed with an ABR Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan.  If the Borrowers fail to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrowers, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

43


--------------------------------------------------------------------------------


(f)            Obligations Absolute.  The Borrowers’ joint and several
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC

44


--------------------------------------------------------------------------------


Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrowers reimburse such LC Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)            Cash Collateralization.  If any Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required  Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
105% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent a security interest in the LC Collateral Account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity

45


--------------------------------------------------------------------------------


of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of a Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all such Defaults have been cured or
waived.

Section 2.07           Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the amounts so received, in like funds, to
the Funding Account(s); provided that ABR Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance or an Overadvance shall be retained by the Administrative Agent.

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.08           Interest Elections.  (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower Representative may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

46


--------------------------------------------------------------------------------


(b)           To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrowers were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i)            the Borrower and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)           If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if a Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as a Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Section 2.09           Termination and Reduction of Commitments.  (a) Unless
previously terminated the Commitments shall terminate on the Maturity Date.

47


--------------------------------------------------------------------------------


(b)           The Borrowers may at any time terminate the Commitments upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any Letters of Credit, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 105% of the
LC Exposure as of such date), (iii) payment in full of the accrued and unpaid
fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

(c)           The Borrowers may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $10,000,000 and (ii) the
Borrowers shall not reduce the Revolving Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.10, the sum
of the Revolving Exposures would exceed (A) the lesser of the total Revolving
Commitments and the Borrowing Base, minus (B) the Reserves.  In the event the
sum of the total unfunded Commitments plus the aggregate principal amount
(without duplication) of the Revolving Exposures and other Loans outstanding at
any time is reduced to $100,000,000 or less, the Commitments shall terminate and
all Obligations shall become immediately due and payable in full.

(d)           The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

Section 2.10           Repayment and Amortization of Loans; Evidence of Debt. 
(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date, (ii) to the Administrative Agent the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent, and (iii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Loan is made, the
Borrowers shall repay all Swingline Loans then outstanding, and (iv) to the
Administrative Agent the then unpaid principal amount of each Overadvance on the
earlier of the Maturity Date, demand by the Administrative Agent and the
30th day after such Overadvance is made.

48


--------------------------------------------------------------------------------


(b)           At all times that full cash dominion is in effect pursuant to
Section 7.3 of the Security Agreement, on each Business Day, the Administrative
Agent shall apply all funds credited to the Collection Account the previous
Business Day (whether or not immediately available) first to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata, and
second to prepay the Loans (including Swing Line Loans) and to cash
collateralize outstanding LC Exposure.

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(e)           The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(f)            Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11           Prepayment of Loans.  (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (e) of this Section.

(b)           Except for Overadvances permitted under Section 2.05, in the event
and on such occasion that the total Revolving Exposure exceeds (x) the lesser of
(i) the aggregate Revolving Commitments or (ii) the Borrowing Base, minus (y)
the Reserves, the Borrowers shall prepay the Loans, LC Exposure and/or Swingline
Loans in an aggregate amount equal to such excess.

(c)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any Prepayment Event,
the Borrowers shall, immediately after such Net Proceeds are received by any
Loan Party, prepay the Obligations as

49


--------------------------------------------------------------------------------


set forth in Section 2.11(d) below in an aggregate amount equal to 100% of such
Net Proceeds, provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event”, if the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 180 days after receipt of such Net Proceeds, to acquire (or replace or
rebuild) real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Loan Parties, and certifying that no Default
has occurred and is continuing, then either (i) so long as full cash dominion is
not in effect, no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate or (ii) if full cash
dominion is in effect, if the Net Proceeds specified in such certificate are to
be applied by (A) the Borrowers, then such Net Proceeds shall be applied by the
Administrative Agent to reduce the outstanding principal balance of the Loans
(without a permanent reduction of the Revolving Commitment) and upon such
application, the Administrative Agent shall establish a Reserve against the
Borrowing Base in an amount equal to the amount of such proceeds so applied and
(B) any Loan Party that is not a Borrower, then such Net Proceeds shall be
deposited in a cash collateral account and in either case, thereafter, such
funds shall be made available to the applicable Loan Party as follows:

(1)           the Borrower Representative shall request a Loan (specifying that
the request is to use Net Proceeds pursuant to this Section) or the applicable
Loan Party shall request a release from the cash collateral account be made in
the amount needed;

(2)           so long as the conditions set forth in Section 4.02 have been met,
the Lenders shall make such Loan or the Administrative Agent shall release funds
from the cash collateral account; and

(3)           in the case of Net Proceeds applied against the Loan, the Reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Loan;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180 day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied; provided, further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any fiscal year in an aggregate amount in excess of $25,000,000.

(d)           All such amounts pursuant to Section 2.11(c) (as to any insurance
or condemnation proceeds, to the extent they arise from casualties or losses to
Equipment, Fixtures and real property) shall be applied, first to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata and
second to prepay the Loans (including Swing Line Loans) without a corresponding
reduction in the Revolving Commitment and to cash collateralize outstanding LC
Exposure.  All such amounts pursuant to Section 2.11(c) (as to any insurance or
condemnation proceeds, to the extent they arise from casualties or losses to
cash or Inventory) shall be applied, first to prepay any Protective Advances and
Overadvances that may be outstanding, pro rata, and second to prepay the Loans
(including Swing Line Loans) without a

50


--------------------------------------------------------------------------------


corresponding reduction in the Revolving Commitment and to cash collateralize
outstanding LC Exposure.  If the precise amount of insurance or condemnation
proceeds allocable to Inventory as compared to Equipment, Fixtures and real
property is not otherwise determined, the allocation and application of those
proceeds shall be determined by the Administrative Agent, in its Permitted
Discretion.

(e)           The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., Chicago
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., Chicago time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 11:00 a.m., Chicago time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

Section 2.12           Fees.  (a) The Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Lenders’ Revolving
Commitments terminate.  Accrued commitment fees shall be payable in arrears on
the first day of each fiscal quarter and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed.

(b)           The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving

51


--------------------------------------------------------------------------------


Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of each calendar month shall be payable on the first day of each
calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Commitments terminate shall be payable on demand. 
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.

(c)           The Borrowers agree to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

Section 2.13           Interest.  (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c)           Each Protective Advance and each Overadvance shall bear interest
at the Alternate Base Rate plus the Applicable Rate for Loans plus 2%.

(d)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower Representative (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), declare that (i) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.

(e)           Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable

52


--------------------------------------------------------------------------------


on the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed.  The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14           Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 2.15           Increased Costs.  (a) If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or

53


--------------------------------------------------------------------------------


the Issuing Bank hereunder (whether of principal, interest or otherwise), then
the Borrowers will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such

54


--------------------------------------------------------------------------------


Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

Section 2.17           Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b)           In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)           The Borrowers shall jointly and severally indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower Representative by a Lender or the Issuing Bank, or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

55


--------------------------------------------------------------------------------


(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower
Representative (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower
Representative as will permit such payments to be made without withholding or at
a reduced rate.

(f)            If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this Section
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.

Section 2.18           Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or Section
2.17, or otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 120 South LaSalle
Street, 8th Floor, Mail Code IL1-1190, Chicago, Illinois  60603, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.  At all times that full cash
dominion is in effect pursuant to Section 7.3 of the Security Agreement, solely
for purposes of determining the amount of Loans available for borrowing
purposes, checks (in addition to immediately available funds applied pursuant to
Section 2.10(b)) from collections of items of payment and proceeds of any
Collateral shall be applied in whole or in part against the Obligations, on the
Business Day after receipt, subject to actual collection.

56


--------------------------------------------------------------------------------


(b)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the terms of the Loan Documents), (B) a mandatory prepayment (which
shall be applied in accordance with Section 2.11) or (C) amounts to be applied
from the Collection Account when full cash dominion is in effect (which shall be
applied in accordance with Section 2.10(b)) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Borrowers (other than in
connection with Banking Services or Swap Obligations), second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers (other than
in connection with Banking Services or Swap Obligations), third, to pay interest
due in respect of the Overadvances and Protective Advances, fourth, to pay the
principal of the Overadvances and Protective Advances, fifth, to pay interest
then due and payable on the Loans (other than the Overadvances and Protective
Advances) ratably, sixth, to prepay principal on the Loans (other than the
Overadvances and Protective Advances) and unreimbursed LC Disbursements ratably,
seventh, to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unpaid LC Disbursements, to be held as
cash collateral for such Obligations, eighth, to payment of any amounts owing
with respect to Banking Services and Swap Obligations (excluding any amounts
relating to Secured Obligations under any Banking Services or Swap Agreements
owed to any Non-Reporting Lender), ninth, to the payment of any Secured
Obligations under any Banking Services or Swap Agreements owed to any
Non-Reporting Lender, and tenth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrowers.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (A) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan or (B) in the event, and
only to the extent, that there are no outstanding ABR Loans of the same Class
and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c)           At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent.  Each Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute

57


--------------------------------------------------------------------------------


a Protective Advance if it is to reimburse costs, fees and expenses as described
in Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03, Section 2.04, Section 2.05, as applicable
and (ii) the Administrative Agent to charge any deposit account of any Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

(d)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(e)           Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(f)            If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary

58


--------------------------------------------------------------------------------


provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations
hereunder until all such unsatisfied obligations are fully paid.

Section 2.19           Mitigation Obligations; Replacement of Lenders.  If any
Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then:

(a)           such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender  (and the Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment);

(b)           the Borrowers may, at their sole expense and effort, require such
Lender or any Lender that defaults in its obligation to fund Loans hereunder
(herein, a “Departing Lender”), upon notice to the Departing Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Revolving
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) the Departing Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Departing Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

Section 2.20           Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender.  The provisions of this Section 2.20 shall
be and remain effective notwithstanding any contrary action which may have been
taken by

59


--------------------------------------------------------------------------------


the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds.  The provisions of this Section 2.20 shall survive the
termination of this Agreement.

Section 2.21           Increase of Commitments.

(a)           If no Default or Event of Default shall have occurred and be
continuing and no event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since the Effective
Date, the Borrowers may at any time from time to time prior to the Maturity Date
request one or more increases of the Revolving Commitments by notice to the
Administrative Agent in writing of the amount of such proposed increase (each
such notice, a “Commitment Increase Notice”); provided, however, that, the
Revolving Commitment of any Lender may not be increased without such Lender’s
consent, the aggregate amount the Revolving Commitments as so increased shall
not exceed $300,000,000, and the Revolving Commitments may not be increased
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and further provided that the aggregate amount
of such increases during the term of this Agreement shall not exceed
$100,000,000.

(b)           The Borrowers may, in their sole discretion, but with the consent
of the Administrative Agent as to any Person that is not at such time a Lender
(which consent shall not be unreasonably withheld or delayed), offer to any
existing Lender or to one or more additional banks or financial institutions the
opportunity to participate in all or a portion of the increased Revolving
Commitments, by notifying the Administrative Agent; provided, that the Revolving
Commitment of any New Lender shall not be less than $15,000,000 and shall be in
an integral multiple of $5,000,000.  Promptly and in any event within five (5)
Business Days after receipt of notice from the Borrowers of their desire to
offer such commitments to certain existing Lenders or to the additional banks or
financial institutions identified therein, the Administrative Agent shall notify
such proposed lenders of the opportunity to participate in all or a portion of
the increased Revolving Commitments. Any agreement by a Lender to increase its
Revolving Commitment shall be irrevocable.

(c)           Any existing Lender that accepts the Borrowers’ offer to increase
its Revolving Commitment shall execute a Commitment Increase Agreement with the
Borrowers and the Administrative Agent, whereupon such Lender shall be bound by,
and entitled to the benefits of, this Agreement with respect the full amount of
its Revolving Commitment as so increased.

(d)           Any additional bank or financial institution which is not an
existing Lender and which accepts the Borrowers’ offer to participate in the
increased Revolving Commitments shall execute and deliver to the Administrative
Agent and the Borrowers a New Lender Agreement setting forth its Revolving
Commitment (subject to the limitations on the amounts thereof set forth herein),
and upon the effectiveness of such New Lender Agreement such bank or financial
institution (a “New Lender”) shall become a Lender for all purposes and to the
same extent as if originally a party hereto and shall be bound by and entitled
to the benefits of this Agreement, and the signature pages hereof shall be
deemed to be amended to add the name of such New Lender.

60


--------------------------------------------------------------------------------


(e)           Upon any increase in the Revolving Commitments pursuant to this
Section 2.21, the Commitment Schedule shall be deemed amended to reflect the
Revolving Commitment of each Lender (including any New Lender) as thereby
increased.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

Section 3.01           Organization; Powers.  Each of the Loan Parties and each
of its Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02           Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents.

Section 3.04           Financial Condition; No Material Adverse Change. 
(a) Holdings has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2006, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal month and the
portion of the fiscal year ended February 28, 2007, certified by its chief
accounting and compliance officer.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of Holdings and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.

61


--------------------------------------------------------------------------------


(b)           No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2006.

Section 3.05           Properties.  (a) As of the date of this Agreement,
Schedule 3.05 sets forth the address of each parcel of real property that is
owned or leased by each Loan Party and its Subsidiaries.  Each of such leases
and subleases is valid and enforceable in accordance with its terms and is in
full force and effect, and no default by any party to any material lease or
sublease exists.  Each of the Loan Parties and its Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all its real and
personal property, free of all Liens other than those permitted by Section 6.02.

(b)           Each Loan Party and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by the Loan Parties and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person, and the Loan Parties’
rights thereto are not subject to any licensing agreement or similar
arrangement.

Section 3.06           Litigation and Environmental Matters.  (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting, the Loan Parties or any of their Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

(b)           Except for the Disclosed Matters (i) as of the Effective Date, no
Loan Party nor any of its Subsidiaries has received notice of any claim with
respect to any Environmental Liability or knows of any basis for any material
Environmental Liability and (ii) and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, no Loan Party nor any of its Subsidiaries
(A) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law or (B) has become subject to any Environmental Liability.

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 3.07           Compliance with Laws and Agreements.  Each Loan Party and
its Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

62


--------------------------------------------------------------------------------


Section 3.08           Investment Company Status.  No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09           Taxes.  Each Loan Party and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves.  No tax liens have been filed and no
claims are being asserted with respect to any such taxes.

Section 3.10           ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

Section 3.11           Disclosure.  The Loan Parties have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.

Section 3.12           Material Agreements.  All material agreements and
contracts to which any Loan Party or any Subsidiary is a party or is bound as of
the date of this Agreement are listed on Schedule 3.12.  No Loan Party nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (i) any material agreement
to which it is a party or (ii) any agreement or instrument evidencing or
governing Indebtedness.

Section 3.13           Solvency.  (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts

63


--------------------------------------------------------------------------------


and liabilities become absolute and matured; and (iv) each Loan Party will not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
after the Effective Date.

(b)           No Loan Party intends to, or will permit any of its Subsidiaries
to, and no Loan Party believes that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

Section 3.14           Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  The Loan Parties believe that the insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries is adequate.

Section 3.15           Capitalization and Subsidiaries.  Schedule 3.15 sets
forth (a) a correct and complete list of the name and relationship to Holdings
of each and all of Holdings’ Subsidiaries, (b) a true and complete listing of
each class of each of Holdings’ Subsidiaries’ authorized Equity Interests, of
which all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of Holdings and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests owned by any
Loan Party has been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and is fully paid and
non-assessable.

Section 3.16           Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law or agreement and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

Section 3.17           Employment Matters.  As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of the Borrowers, threatened.  The hours worked by
and payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters.  All payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary.

64


--------------------------------------------------------------------------------


Section 3.18           Common Enterprise.  The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (a) successful operations of each of the other Loan Parties and
(b) the credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies.  Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

Section 3.19           Terminals/Terminal Contracts.  Schedule 3.19 contains an
accurate list of all Terminals at which the Borrowers store or have an existing
right to store inventory as of the Effective Date.  Schedule 3.19 contains an
accurate list of the contracts governing the Borrowers’ right to store Inventory
at such Terminals as of the Effective Date.  Except as disclosed on Schedule
3.19, no material rights or obligations of any party to any such contract or
agreement has been waived by any Loan Party as of the Effective Date.  No Loan
Party is, and to each Loan Party’s knowledge, no other party to any such
contract or agreement is, in default of its obligations or in breach of any
representations or warranties made under any Terminal contract or agreement to
the extent that such default or breach could reasonably be expected to have a
Material Adverse Effect.  Each of the Terminal contracts and agreements is a
valid, binding and enforceable obligation of each party thereto in accordance
with its terms and is in full force and effect, except to the extent any such
contract and agreement   terminates on its scheduled termination or expiration
date in accordance with its terms and   the termination or non-validity of such
contracts and agreements could not reasonably be expected to have a Material
Adverse Effect.

Section 3.20           Perfection Certificate; Schedules to other Loan
Documents.  All information in the Perfection Certificate and each Perfection
Certificate Update and all information set forth in all disclosure schedules to
each of the Loan Documents is true, correct and complete.  No Loan Party has
filed a US federal income tax return or any other tax return with a Governmental
Authority under a name different in any respect from the name of that Loan Party
listed on the signature pages hereto or the prior names of that Loan Party set
forth in the Perfection Certificate.

Section 3.21           Motor Fuels, Liquor or Other Sales or Excise Taxes.  As
of the Effective Date, the Borrowers have no liability to collect, remit or pay
motor fuels, liquor or other sales or excise taxes in respect of ethanol or
other inventory sold by the Borrowers to any Governmental Authority other than
(a) motor fuels taxes which must be collected and remitted by the Borrowers to
the department of revenue of various states in respect of ethanol inventory sold
by the Borrowers in or destined for such states and (b) feed excise taxes which
must be collected and remitted in respect of feed byproducts sold by the
Borrowers, under which liabilities in (a) and (b) above, in the aggregate, the
monthly payable is less than $2,5000,000 (none of which are past due).

65


--------------------------------------------------------------------------------


ARTICLE IV

Conditions

Section 4.01           Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit (exclusive of the
Existing Letter of Credit) hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a)           Credit Agreement and Loan Documents.  The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or e-mail transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and written
opinions of each of Davis Polk & Wardwell and Morris, Nichols, Arsht & Tunnell,
each as counsel to the Loan Parties, in each case addressed to the
Administrative Agent, the Issuing Bank and the Lenders in substantially the
forms of Exhibit B-1 and Exhibit B-2, respectively.

(b)           Financial Statements and Projections.  The Lenders shall have
received (i) audited consolidated financial statements of Holdings for the 2005
and 2006 fiscal years, (ii) unaudited interim consolidated financial statements
of Holdings and its consolidated Subsidiaries for each fiscal quarter ended
after the date of the latest applicable financial statements delivered pursuant
to clause (i) of this paragraph as to which such financial statements are
available, and such financial statements shall not, in the reasonable judgment
of the Administrative Agent, reflect any material adverse change in the
consolidated financial condition of Holdings and its consolidated Subsidiaries,
as reflected in the financial statements or projections contained in the
Confidential Information Memorandum and (iii) the Borrowers’ most recent
projected income statement, balance sheet and cash flows for the fiscal years
beginning with 2007 and ending with 2015 which shall be satisfactory to Lenders

(c)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
secretary or assistant secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership

66


--------------------------------------------------------------------------------


agreement, and (ii) a short form good standing certificate for each Loan Party
from its jurisdiction of organization.

(d)           No Default Certificate.  The Administrative Agent shall have
received a certificate, signed by a Financial Officer of each Borrower and each
other Loan Party, on the Effective Date stating that (i) no Default has occurred
and is continuing, (ii) the representations and warranties contained in Article
III are true and correct in all material respects as of such date, and (iii) the
conditions set forth in this Section 4.01 have been satisfied.

(e)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Effective Date.  All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative to the Administrative Agent on
or before the Effective Date.

(f)            Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 6.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the Administrative Agent.

(g)           Pay-Off Letter.  The Administrative Agent shall have received
satisfactory pay-off letters for all existing Indebtedness to be repaid from the
proceeds the initial Borrowing, confirming that all Liens upon any of the
property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness shall have been cash collateralized or supported by a
Letter of Credit.

(h)           Funding Accounts.  The Administrative Agent shall have received a
notice setting forth the deposit account(s) of the Borrowers (the “Funding
Accounts”) to which the Lender is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i)            Customer List.  The Administrative Agent shall have received a
true and complete customer list.

(j)            Collateral Access and Control Agreements.  The Administrative
Agent shall have received each (i) Collateral Access Agreement required to be
provided pursuant to Section 4.13 of the Security Agreement and (ii) Deposit
Account Control Agreement required to be provided pursuant to Section 4.14 of
the Security Agreement.

(k)           Solvency.  The Administrative Agent shall have received a solvency
certificate from a Financial Officer of the Borrower Representative.

(l)            Borrowing Base Certificate.  The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
the end of the week immediately preceding the Effective Date.

67


--------------------------------------------------------------------------------


(m)          Closing Availability.  After giving effect to all Borrowings to be
made on the Effective Date and the issuance of any Letters of Credit on the
Effective Date and payment of all fees and expenses due hereunder, and with all
of the Loan Parties’ indebtedness, liabilities, and obligations current, the
Borrowers’ Availability shall not be less than $50,000,000.

(n)           Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(o)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

(p)           Environmental Reports.  The Administrative Agent shall have
received an environmental review report with respect to the real properties of
the Borrowers and their Subsidiaries specified by the Administrative Agent from
firm(s) satisfactory to the Administrative Agent, which review reports shall be
acceptable to the Administrative Agent. Any environmental hazards or liabilities
identified in any such environmental review reports shall indicate the Loan
Parties’ plans with respect thereto.

(q)           Insurance.  The Administrative Agent shall have received evidence
of insurance coverage in form, scope, and substance reasonably satisfactory to
Administrative Agent and otherwise in compliance with the terms of Section 5.09
hereof and Section 4.12 of the Security Agreement.

(r)            Letter of Credit Application.  The Administrative Agent shall
have received a properly completed letter of credit application if the issuance
of a Letter of Credit will be required on the Effective Date.

(s)           Third Party Consents and Approvals.  The Administrative Agent
shall have received fully executed copies of all consents and approvals, if any,
required to be obtained from any Governmental Authority or other Person in
connection with the Transactions and the continuing operations of Holdings and
its Subsidiaries (including member and shareholder approvals, if any), each of
which shall have been obtained on satisfactory terms and shall be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the Transactions.

68


--------------------------------------------------------------------------------


(t)            Appraisals.  The Administrative Agent shall have received updated
appraisals requested by it in connection with the Transactions, including,
without limitation, appraisals of Inventory and the Fixed Asset Collateral,
which appraisals shall be in form and substance satisfactory to the
Administrative Agent.

(u)           Field Examinations.  The Administrative Agent shall have received
updated field examinations and audits requested by it in connection with the
Transactions, with respect to the components included in the Borrowing Base and
such other information or materials as the Administrative Agent shall include
within the scope of such field examination and audit, all of which shall be in
form and substance satisfactory to the Administrative Agent.

(v)           Corporate Structure.  The Administrative Agent shall be satisfied
in its sole judgment with the corporate (or other organizational), capital
(including preferred Equity Interests, if any), legal and management structure
of the Loan Parties.

(w)          Other Documents.  The Administrative Agent shall have received such
other documents as the Administrative Agent, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on May 1, 2007
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

Section 4.02           Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

(a)           The representations and warranties of the Borrowers set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

(c)           After giving effect to any Borrowing or the issuance of any Letter
of Credit, Availability is not less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

69


--------------------------------------------------------------------------------


Section 4.03           Post Closing Conditions.  The Loan Parties shall deliver,
or cause to be delivered, to the Administrative Agent, each document, instrument
or agreement set forth on Schedule 4.03 hereto, in each case on or prior to the
date specified in such Schedule.  No Default or Event of Default shall result
from a failure to deliver a document, instrument or agreement set forth on
Schedule 4.03 hereto, unless such failure continues past the applicable deadline
specified in such Schedule, at which time such failure shall constitute an Event
of Default without further notice to any Loan Party.

Section 4.04           Conditions to Inclusion of Fixed Asset Component in the
Borrowing Base.  As a condition to the inclusion of the Fixed Asset Component in
the Borrowing Base, the Administrative Agent shall have received, with respect
to each parcel of Real Property which is owned by a Loan Party, including
without limitation, the Real Property and plant facility located in Pekin,
Illinois and the Real Property located in Aurora, Nebraska, each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent; provided that such conditions must be satisfied on or before December 31,
2007:

(a)           an executed Mortgage covering such Real Property;

(b)           evidence that a counterpart of the Mortgage has been recorded in
the place necessary, in the Administrative Agent’s judgment, to create a valid
and enforceable first priority Lien in favor of the Administrative Agent for the
benefit of itself and the Lenders;

(c)           an ALTA or other mortgagee’s title policy with respect to such
Real Property;

(d)           an ALTA survey with respect to such Real Property prepared and
certified to the Administrative Agent by a surveyor acceptable to the
Administrative Agent;

(e)           opinions of corporate and local counsel in form and substance and
from counsel reasonably satisfactory to the Administrative Agent; and

(f)            such other information, documentation, and certifications as may
be reasonably required by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

Section 5.01           Financial Statements; Borrowing Base and Other
Information.  The Borrowers will furnish to the Administrative Agent and each
Lender:

70


--------------------------------------------------------------------------------


(a)           within 90 days after the end of each fiscal year of Holdings, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or another firm of independent public
accountants acceptable to the Required Lenders (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, accompanied by
any management letter prepared by said accountants;

(b)           within 45 days after the end of each fiscal quarter of Holdings,
its consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of the Financial Officers of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to year-end audit adjustments and the absence of footnotes;

(c)           within 30 days after the end of each fiscal month of Holdings, its
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated and consolidating
basis in accordance with GAAP consistently applied, subject to year-end audit
adjustments and the absence of footnotes; provided, however, that such financial
statements will only be required from and after the occurrence of an Event of
Default or during an Activation Period;

(d)           concurrently with any delivery of financial statements under
clauses (a), (b) and (c) above, a certificate of a Financial Officer of the
Borrower Representative in substantially the form of Exhibit D (i) certifying,
in the case of the financial statements delivered under clause (b), as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
and consolidating basis in accordance with GAAP consistently applied, subject to
year-end audit adjustments (which individually or in the aggregate will not be
material) and the absence of footnotes, (ii) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (iii) setting
forth reasonably detailed calculations demonstrating compliance with
Sections 6.01, 6.04, 6.05, 6.07, 6.08 and 6.13, in the case of the financial
statements delivered under clauses (a) and (b), and (iv) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has

71


--------------------------------------------------------------------------------


occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(e)           as soon as available, but in any event not more than 30 days after
the end of each fiscal year of Holdings, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of Holdings and its consolidated
Subsidiaries for each month of the upcoming fiscal year (the “Projections”) in
form reasonably satisfactory to the Administrative Agent;

(f)            as soon as available but in any event within 20 days of the end
of each calendar month as of the period then ended, (i) a Borrowing Base
Certificate (including a “terminal reconciliation report”) and supporting
information in connection therewith, together with any additional reports with
respect to the Borrowing Base as the Administrative Agent may reasonably
request; and the Fixed Asset Component of the Borrowing Base shall be updated
concurrent with the sale or commitment to sell any assets constituting Eligible
Equipment or Eligible Real Estate, (ii) to the extent there has been a change in
the information represented in a previously delivered Perfection Certificate or
Perfection Certificate Update or any previously delivered Perfection Certificate
or Perfection Certificate Update is no longer accurate and complete, a
Perfection Certificate Update, (iii) the PACA Reserve Report in the form of
Exhibit I hereto; provided that at any time when an Event of Default has
occurred and is continuing or an Activation Period exists, the Administrative
Agent, in its sole discretion, may require the delivery of a Borrowing Base
Certificate, Perfection Certificate, PACA Reserve Report and supporting
information more often than monthly, including weekly or daily, in which event
the Borrowing Base would be adjusted immediately upon receipt of such reports;

(g)           as soon as available but in any event within 20 days of the end of
each calendar month as of the period then ended, all delivered electronically in
a text formatted file acceptable to the Administrative Agent:

(i)            a detailed aging of the Borrowers’ Accounts (A) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (B) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;

(ii)           a schedule detailing the Borrowers’ Inventory, in form
satisfactory to the Administrative Agent, (A) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower Representative are deemed by the Administrative Agent
to be appropriate, (B) including a report of any variances or other results of
Inventory counts performed by the Borrowers since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by Borrowers and complaints and claims made against the
Borrowers), and (C) reconciled to the Borrowing Base Certificate delivered as of
such date;

72


--------------------------------------------------------------------------------


(iii)          a worksheet of calculations prepared by the Borrowers to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;

(iv)          a reconciliation of the Borrowers’ Accounts and Inventory between
the amounts shown in the Borrowers’ general ledger and financial statements and
the reports delivered pursuant to clauses (i) and (ii) above; and

(v)           a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement;

provided, that at any time when an Event of Default has occurred and is
continuing or an Activation Period exists, the Administrative Agent, in its sole
discretion, may require delivery of the information required by this clause (g)
more often than monthly, including weekly or daily.

(h)           as soon as available but in any event within 20 days of the end of
each calendar month and at such other times as may be requested by the
Administrative Agent, as of the month then ended, a schedule and aging of the
Borrowers’ accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent;

(i)            promptly upon the Administrative Agent’s request:

(i)            copies of invoices in connection with the invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;

(ii)           copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party;

(iii)          a schedule detailing the balance of all intercompany accounts of
the Loan Parties; and

(iv)          a detailed listing of all advances of proceeds of Loans requested
by the Borrower Representative for each Borrower during the immediately
preceding calendar month;

(j)            within 45 days of each March 31 and September 30, an updated
customer list for each Borrower and its Subsidiaries, which list shall state the
customer’s name, mailing address and phone number and shall be certified as true
and correct by a Financial Officer of the Borrower Representative;

(k)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Loan Party or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by any Loan
Party to its shareholders generally, as the case may be;

73


--------------------------------------------------------------------------------


(l)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; and

(m)          promptly notify Administrative Agent upon the adoption of or change
in (including, but not limited to, a change in the interpretation or application
by any Governmental Authority of) any Requirement of Law in any jurisdiction,
any change in the manner or method in which the Borrowers sell inventory, or any
change in the types or mixture of types of inventory sold by the Borrowers which
imposes upon the Borrowers any requirement (or increases or makes more
burdensome any existing requirement) to collect, remit and/or pay motor fuels,
liquor or other sales or excise taxes with respect to the sale by the Borrowers
of ethanol or other inventory.

Section 5.02           Notices of Material Events.  The Loan Parties will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

(a)           the occurrence of any Default;

(b)           receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that (i)
seeks damages in excess of $5,000,000, (ii) seeks injunctive relief, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets, (iv)
alleges criminal misconduct by any Loan Party, (v) alleges the violation of any
law regarding, or seeks remedies in connection with, any Environmental Laws and
which could reasonably be expected to result in expenditures by any Loan Party
of $5,000,000 or more, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $5,000,000, or (vii) involves any product
recall;

(c)           any Lien (other than Liens permitted hereby) or claim made or
asserted against any of the Collateral;

(d)           any loss, damage, or destruction to the Collateral in the amount
of $5,000,000 or more, whether or not covered by insurance;

(e)           any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);

(f)            all material amendments to and terminations of all Material
Agreements, together with a copy of each such amendment;

(g)           the fact that a Loan Party has entered into a Swap Agreement or an
amendment to a Swap Agreement, together with copies of all agreements evidencing
such Swap Agreement or amendments thereto (which shall be delivered within two
Business Days);

74


--------------------------------------------------------------------------------


(h)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $5,000,000; and

(i)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03           Existence; Conduct of Business.  Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.

Section 5.04           Payment of Obligations.  Each Loan Party will, and will
cause each  Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) such liabilities would not
result in aggregate liabilities in excess of $5,000,000 and none of the
Collateral becomes subject to forfeiture or loss as a result of the contest.

Section 5.05           Maintenance of Properties.  Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

Section 5.06           Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each Subsidiary to, (a) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, including environmental assessment
reports and Phase I or Phase II studies, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.  The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the

75


--------------------------------------------------------------------------------


Lenders certain Reports pertaining to the Loan Parties’ assets for internal use
by the Administrative Agent and the Lenders.

Section 5.07           Compliance with Laws.  Each Loan Party will, and will
cause each Subsidiary to, comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.08           Use of Proceeds.  The proceeds of the Loans will be used
only to finance the working capital needs of the Borrowers and for general
corporate purposes of the Borrowers in the ordinary course of business,
including without limitation, the construction and development of additional
ethanol facilities, to finance acquisitions and to pay expenses incurred in
connection therewith.  No part of the proceeds of any Loan and no Letter of
Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

Section 5.09           Insurance.  Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A+ by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents.  The Borrowers will furnish to the Lenders, upon request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

Section 5.10           Casualty and Condemnation.  The Borrowers (a) will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents

Section 5.11           Appraisals.  At any time that the Administrative Agent
requests, the Borrowers and the Subsidiaries will provide the Administrative
Agent with appraisals or updates thereof of their Inventory, Equipment and Real
Property from an appraiser selected and engaged by the Administrative Agent, and
prepared on a basis satisfactory to the Administrative Agent, such appraisals
and updates to include, without limitation, information required by applicable
law and regulations; provided, however, that if no Event of Default has occurred
and is continuing, the Loan Parties shall only be required to reimburse the
Administrative Agent for the cost of one such appraisal in any fiscal year, and
if any Event of Default exists, then each appraisal commenced during the
existence of such Event of Default shall be at the expense of the Loan Parties.

76


--------------------------------------------------------------------------------


Section 5.12           Depository Banks.  The Borrowers and their Subsidiaries
will maintain the Administrative Agent as its principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business.

Section 5.13           Additional Collateral; Further Assurances.  (a) Subject
to applicable law, the Loan Parties shall cause each of their domestic
Subsidiaries formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement to become a Loan Party by executing the Joinder
Agreement set forth as Exhibit E hereto (the “Joinder Agreement”). Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, in any property of such Loan Party which constitutes
Collateral, including any parcel of real property located in the U.S. owned by
any Loan Party.

(b)           (i) If at any time after the Effective Date, Holdings becomes the
direct or indirect beneficial owner of 80% of the Equity Interests of Nebraska
Sub (other than Equity Interest held by management of Nebraska Sub issued
pursuant to a properly authorized management equity plan), the Loan Parties
shall comply with all requirements of Section 5.15 hereto, and (ii) if at any
time after the Effective Date, Holdings becomes the direct or indirect
beneficial owner of 100% of the Equity of Nebraska Sub (other than Equity
Interests held by management of Nebraska Sub issued pursuant to a properly
authorized management equity plan), the Loan Parties shall cause Nebraska Sub to
execute and deliver to the Administrative Agent for the benefit of the Lenders
and the Issuing Bank a Joinder Agreement and other appropriate Security
Agreements covering Nebraska Sub’s property as security for the Secured
Obligations, in form and substance acceptable to the Administrative Agent.

(c)           Each Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its domestic
Subsidiaries and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2) in each foreign Subsidiary
directly owned by the Borrower or any domestic Subsidiary to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request.

(d)           Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and

77


--------------------------------------------------------------------------------


priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties.

(e)           If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by any Loan Party
after the Effective Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien in favor of the Security
Agreement upon acquisition thereof), the Borrower Representative will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrowers will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the other Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (d) of this Section, all at the
expense of the Loan Parties.

Section 5.14           Field Examinations.  At any time that the Administrative
Agent requests, the Borrowers will provide the Administrative Agent, at the sole
expense of the Borrowers, reports of a collateral field examiner approved by the
Administrative Agent (which may be the Administrative Agent or an affiliate
thereof) with respect to all of the components of the Borrowing Base and such
other matters regarding the Loan Parties or the Collateral as the Administrative
Agent shall reasonably require; provided, however, the Borrowers shall only be
required to reimburse the Administrative Agent for the cost of one field
examination in any fiscal year, unless an Event of Default or an Activation
Period exists, at which time each field examination commenced during the
existence of an Event of Default or during an Activation Period shall be at the
expense of the Borrowers.

Section 5.15           Pledge of Equity of Nebraska Sub.  The Loan Parties shall
use their commercially reasonable efforts (which shall not require the Loan
Parties to incur or pay any material obligation or payment or forego any
material right) to obtain the consent of the requisite holders of Equity
Interests in Nebraska Sub in order to allow the Loan Parties to pledge their
78.42% Equity Interest in Nebraska Sub.  Upon the earlier of (a) obtaining the
consent of the requisite holders of Equity Interests of Nebraska Sub or (b) on
such date as Holdings holds directly or indirectly not less than 80% of the
Equity Interest in Nebraska Sub, the Loan Parties shall execute and deliver to
the Administrative Agent such Joinder Agreement, Security Agreements and other
supporting documentation (including legal opinions) as Administrative Agent
shall reasonably require to grant and fully evidence and perfect in favor of the
Administrative Agent for the ratable benefit of the Lenders, first and prior
Liens in and to all Equity Interest of Nebraska Sub.  Without limiting the
foregoing sentence, to the extent necessary to perfect such Liens, Parent shall
deliver or cause to be delivered to the Administrative Agent original
certificates evidencing such Equity Interests.

Section 5.16           Risk Management Policy.  The Borrowers have provided a
copy of the existing Risk Management Policy (including each amendment thereto
permitted hereunder, the “Risk Management Policy”) to the Administrative Agent
which policy contains policies and procedures: (i) with respect to the hedging
of commodity price risk actually incurred or reasonably anticipated to be
incurred in the operation of the Loan Parties’ businesses, including price risks
associated with contracts for the future delivery by the Loan Parties of ethanol
and other products at fixed prices (it being acknowledged that the Risk
Management Policy will not

78


--------------------------------------------------------------------------------


require the hedging of all commodity price risk incurred or reasonably
anticipated to be incurred in the operation of the Loan Parties’ business), and
(ii) which prevent speculative hedging.  Such Risk Management Policy may be
amended from time to time as long as such amendment shall take into account and
reflect the requirements provided for in clauses (i) and (ii) of this Section. 
The Loan Parties shall maintain and comply with the Risk Management Policy
including such requirements at all times.

Section 5.17           End of Fiscal Year and Fiscal Quarters.  The Loan Parties
shall cause each of their fiscal years and the fiscal years of each of their
Subsidiaries to end on December 31st of the applicable year and shall cause each
of their fiscal quarters and the fiscal quarters of their Subsidiaries to end on
March 31st, June 30th, September 30th and December 31st of the applicable year.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

Section 6.01           Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a)           the Secured Obligations;

(b)           Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) of this Section 6.01;

(c)           Indebtedness of (i) any Loan Party to any other Loan Party and
(ii) Indebtedness of any Subsidiary which is not a Loan Party to any Loan Party
or any other Subsidiary, provided that Indebtedness of any Subsidiary that is
not a Loan Party to any Loan Party shall be subject to Section 6.04;

(d)           Guarantees by any Loan Party of Indebtedness of any other Loan
Party and Guarantees by any Subsidiary which is not a Loan Party of Indebtedness
of any Loan Party or any other Subsidiary, provided that the Indebtedness so
Guaranteed is permitted by this Section 6.01;

(e)           Indebtedness of any Loan Party or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of

79


--------------------------------------------------------------------------------


any such Indebtedness in accordance with clause (f) of this Section 6.01;
provided that (i) such Indebtedness is incurred prior to or within 120 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $50,000,000 at any time outstanding;

(f)            Indebtedness which represents an extension, refinancing, or
renewal of any of the Indebtedness described in clauses (b) and (e) and (i)
hereof; provided that, (i) the principal amount or interest rate of such
Indebtedness is not increased, (ii) any Liens securing such Indebtedness are not
extended to any additional property of any Loan Party or any Subsidiary, (iii)
no Loan Party or Subsidiary that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (v) the terms of any such extension, refinancing, or
renewal are not less favorable to the obligor thereunder than the original terms
of such Indebtedness and (vi) if the Indebtedness that is refinanced, renewed,
or extended was subordinated in right of payment to the Secured Obligations,
then the terms and conditions of the refinancing, renewal, or extension
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, renewed, or extended Indebtedness;

(g)           Indebtedness owed to any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h)           Indebtedness of any Loan Party or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i)            Indebtedness evidenced by the Senior Notes and extensions,
renewals and replacements of any such Indebtedness in accordance with clause (f)
of this Section 6.01; and

(j)            other unsecured Indebtedness in an aggregate principal amount not
exceeding $50,000,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Subsidiaries which are not Loan Parties
permitted by this clause (j) shall not exceed $15,000,000 at any time
outstanding.

Section 6.02           Liens.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)           Liens created pursuant to any Loan Document;

(b)           Permitted Encumbrances;

80


--------------------------------------------------------------------------------


(c)           any Lien on any property or asset of any Loan Party or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such Loan
Party or Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(d)           Liens on fixed or capital assets acquired, constructed or improved
by any Loan Party or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of such Loan Party or Subsidiary or
any other Loan Party or Subsidiary;

(e)           any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by any Loan Party or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party or Subsidiary; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Loan Party, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Loan Party and (iii)
such Lien shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Loan Party, as the case may
be and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(f)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

(g)           Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(h)           Liens granted by a Subsidiary that is not a Loan Party in favor of
any Loan Party in respect of Indebtedness owed by such Subsidiary;

(i)            any statutory trust arising pursuant to PACA, to the extent no
seller of agricultural commodities has an enforceable claim with respect to such
trust but only to the extent the amounts owed to all such sellers are less than
the PACA Reserves at such time and are not past due.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (ii) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrance and clauses (a) and (i)
above.

81


--------------------------------------------------------------------------------


Section 6.03           Fundamental Changes.  (a) No Loan Party will, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary may merge into a Loan Party in a transaction in which a Loan Party is
the surviving corporation, (ii) any Loan Party may merge into any other Loan
Party in a transaction in which the surviving entity is a Loan Party and (iii)
any Subsidiary that is not a Loan Party may liquidate or dissolve if the Loan
Party which owns such Subsidiary determines in good faith that such liquidation
or dissolution is in the best interests of such Loan Party and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.

(b)           No Loan Party will, nor will it permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the Loan
Parties and their Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.

Section 6.04           Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will, nor will it permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

(a)           Permitted Investments, subject to control agreements (to the
extent required by the Security Agreement) in favor of the Administrative Agent
for the benefit of the Lenders or otherwise subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Lenders;

(b)           investments in existence on the date of this Agreement and
described in Schedule 6.04;

(c)           investments by any Loan Party or any Subsidiary in Equity
Interests in any other Person, provided that (i) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to common stock of a Foreign Subsidiary referred to
in Section 5.13), (ii) in the case of investments by Loan Parties or any
Subsidiary in Persons that are not Loan Parties, the Pro Forma Availability Test
and the Pro Forma Fixed Charge Test shall be satisfied after giving effect
thereto and (iii) such Person does not become a Subsidiary of Holdings as a
result thereof;

(d)           loans or advances made by any Loan Party or any Subsidiary to any
other Person, provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) in the case of loans

82


--------------------------------------------------------------------------------


and advances made by Loan Parties or any Subsidiary to Persons that are not Loan
Parties, the Pro Forma Availability Test and the Pro Forma Fixed Charge Test
shall be satisfied after giving effect thereto;

(e)           Guarantees constituting Indebtedness permitted by Section 6.01
including Guarantees of obligations of other Loan Parties not otherwise
prohibited by the terms of this Agreement;

(f)            loans or advances made by a Loan Party or any Subsidiary to its
employees on an arms-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $250,000 to any employee and up to a maximum
of $1,000,000 in the aggregate at any one time outstanding;

(g)           subject to Sections 4.2(a) and 4.4 of the Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;

(h)           investments in the form of Swap Agreements permitted by Section
6.07;

(i)            investments of any Person existing at the time such Person
becomes a Loan Party or a Subsidiary or consolidates or merges with a Loan Party
or a Subsidiary (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j)            investments received in connection with the dispositions of
assets permitted by Section 6.05;

(k)           investments constituting deposits described in clauses (c) and (d)
of the definition of the term “Permitted Encumbrances”; and

(l)            Permitted Acquisitions.

Section 6.05           Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Loan Party permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Loan Party in compliance with Section 6.04), except:

(a)           sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;

(b)           sales, transfers and dispositions to any Loan Party, provided that
any such sales, transfers or dispositions from a Subsidiary that is not a Loan
Party shall be made in compliance with Section 6.09;

83


--------------------------------------------------------------------------------


(c)           sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

(d)           sales, transfers and dispositions of investments permitted by
clauses (i) and (k) of Section 6.04;

(e)           sale and leaseback transactions permitted by Section 6.06;

(f)            dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

(g)           sales of Equity Interests in Marketing Alliance Partners; and

(h)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other paragraph of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (h) shall not exceed
$10,000,000 during any fiscal year of the Borrowers;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.

Section 6.06           Sale and Leaseback Transactions.  No Loan Party will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for such arrangements involving property having an aggregate
fair market value not exceeding $5,000,000 during the term of this Agreement.

Section 6.07           Swap Agreements.  No Loan Party will, nor will it permit
any  Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Loan Party or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of any Loan Party or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Loan Party
or any Subsidiary.

Section 6.08           Restricted Payments; Certain Payments of Indebtedness. 
(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) Holdings may
declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) any Loan Party other than Holdings may declare and pay
dividends ratably with respect to its Equity

84


--------------------------------------------------------------------------------


Interests, (iii) Holdings may make Restricted Payments, pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Loan Parties and their Subsidiaries, (iv) the Loan Parties may
make Restricted Payments to enable the payment by Holdings of amounts then due
and payable under the Senior Notes and to be used by Parent or Holdings to pay
taxes, franchise fees, licensing expenses, and other fees and expenses of the
Loan Parties to maintain their existence and other similar amounts in the
ordinary course of business, and  (v) the Loan Parties may make other Restricted
Payments so long as (A) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such payment and (B) the Pro
Forma Fixed Charge Coverage Test and the Pro Forma Availability Test are
satisfied after giving effect thereto.

(b)           No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i)            payment of Indebtedness created under the Loan Documents;

(ii)           payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
the Subordinated Indebtedness prohibited by the subordination provisions
thereof;

(iii)          refinancings of Indebtedness to the extent permitted by Section
6.01;

(iv)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; and

(v)           other payments or distributions so long as (A) no Default or Event
of Default has occurred and is continuing or would result after giving effect to
such payment and (B) the Pro Forma Fixed Charge Coverage Test and the Pro Forma
Availability Test are satisfied after giving effect thereto.

Section 6.09           Transactions with Affiliates.  No Loan Party will, nor
will it permit any Subsidiary to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among Loan Parties and not
involving any other Affiliate, (c) any investment permitted by Section 6.04(c)
or Section 6.04(d), (d) any Indebtedness permitted under Section 6.01(c) and
Section 6.01(d), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of any Loan Party or any Subsidiary who are not
employees of a Loan Party or Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities

85


--------------------------------------------------------------------------------


provided for the benefit of, directors, officers or employees of the Loan
Parties or a Subsidiary in the ordinary course of business and (h) any issuances
of securities or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans approved by a Loan Party’s or a Subsidiary’s board of
directors, (i) so long as no Default has occurred and is continuing, the payment
of management, consulting and advisory fees under a Financial Advisory Agreement
in an amount not to exceed $1,000,000 in any fiscal year, and (j) the
transactions contemplated by the Nebraska Credit Agreement.

Section 6.10           Restrictive Agreements.  No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to any Loan Party or to Guarantee Indebtedness of any Loan Party or any
other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) the foregoing shall not apply to restrictions contained in the Nebraska Sub
Operating Agreement as in effect on the Effective Date or set forth in
resolutions of the membership committee of Nebraska Sub adopted on June 21,
2001, and March 10, 2003, copies of which were provided to Administrative Agent
prior to the Effective Date, (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

Section 6.11           Amendment of Material Documents.  No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) agreement relating to any Subordinated Indebtedness, (b) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents (c) the Nebraska Credit Agreement, the Nebraska Note or
any instrument, document or agreement related thereto if (i) the effect of such
amendment, modification or waiver would reduce or cancel the principal amounts
owing by Nebraska Sub to Aventine thereunder or (ii) an Event of Default has
occurred and is continuing, (d) the Nebraska Sub Operating Agreement, or (e) the
Senior Notes Indenture, (i) in the case of (a) and (b) above to the extent any
such amendment, modification or waiver would be adverse to the Lenders, and (ii)
in the case of (d) above without the prior approval of the Administrative Agent
(such approval not to be unreasonably withheld).

Section 6.12           Acquisition of Equity in Nebraska Sub.  Permit any
Affiliate of any Loan Party other than a Loan Party to acquire Equity Interests
of Nebraska Sub.

86


--------------------------------------------------------------------------------


Section 6.13           Fixed Charge Coverage Ratio.  The Borrowers will not
permit the Fixed Charge Coverage Ratio, to be less than 1.10 to 1.00 for any
Fixed Charge Coverage Period ending during any Activation Period and for such
Fixed Charge Coverage Period ending on the last day of the fiscal quarter ending
immediately prior to any Activation Period.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)           the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)           the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;

(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement or
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), Section 5.03 (with respect
to a Loan Party’s existence) or Section 5.08 or in Article VI;

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, Section 5.02 (other than Section
5.02(a)), Section 5.03 through Section 5.07, Section 5.09, Section 5.10 or
Section 5.12 of this Agreement or (ii) 15 days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of any other Section of this Agreement;

(f)            any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness (including any of the Senior Notes), when and as the same
shall become due and payable;

87


--------------------------------------------------------------------------------


(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)            any Loan Party or any Subsidiary of any Loan Party shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

(j)            any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against any Loan Party, any
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary of any Loan Party to enforce any such judgment or any Loan Party or
any Subsidiary of any Loan Party shall fail within 30 days to discharge one or
more non-monetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which judgments
or orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Loan
Parties and their Subsidiaries in an aggregate amount exceeding $5,000,000 for
all periods;

88


--------------------------------------------------------------------------------


(m)          a Change in Control shall occur;

(n)           the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;

(o)           the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;

(p)           any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral purported
to be covered thereby, except as permitted by the terms of any Collateral
Document, or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;

(q)           any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(r)            any Loan Party is criminally indicted or convicted under any law
that could reasonably be expected to lead to a forfeiture of any property of
such Loan Party having a fair market value in excess of $1,000,000;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.  Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may,

89


--------------------------------------------------------------------------------


and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower Representative or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection with any Loan Document, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or

90


--------------------------------------------------------------------------------


elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower Representative.  Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not

91


--------------------------------------------------------------------------------


taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any other Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

The banks (or Affiliates thereof) identified in this Agreement, or hereafter
appointed by the Administrative Agent, as a “Co-Documentation Agent”,
“Syndication Agent” or other similar titles, shall not have any additional
right, power, liability, responsibility or duty under this Agreement other than
those applicable to all banks herein.

ARTICLE IX

Miscellaneous

Section 9.01           Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i)            if to any Loan Party, to the Borrower Representative at:

Aventine Renewable Energy, Inc.
1300 South Second Street
Pekin, Illinois  61554
Attention: Ajay Sabherwal
Facsimile No: 309-347-0742

(ii)           if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase Bank, N.A. at:

92


--------------------------------------------------------------------------------


JPMorgan Chase Bank, N.A.
2200 Ross Avenue, 6th Floor
Dallas, Texas 75201
Mail Code # TX1-2921
Attention: Timothy J. Whitefoot, Vice President
Facsimile No: (214) 965-2594

(iii)          if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Event of Default certificates
delivered pursuant to Section 5.01(d) unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower Representative (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

Section 9.02                                Waivers; Amendments.  (a) No failure
or delay by the Administrative Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be

93


--------------------------------------------------------------------------------


effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided that no
such agreement shall (iii) increase the Commitment of any Lender without the
written consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04), (iv) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender directly affected thereby, (v) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (vi) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender, (vii) increase the
advance rates set forth in the definition of Borrowing Base or add new
categories of eligible assets or modify the definitions of Eligible Accounts,
Eligible Equipment, Eligible Inventory, or Eligible Real Property (or any
defined terms used in such definitions) in a manner that would have the effect
of increasing Availability, without the written consent of the Supermajority
Lenders, (viii) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (ix) release any
Loan Guarantor from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, or (x) except as provided in clause (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be.  The Administrative Agent may also amend
the Commitment Schedule to reflect assignments entered into pursuant to Section
9.04

(c)           The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and

94


--------------------------------------------------------------------------------


the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII. 
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that, (A) the Administrative Agent may in its
discretion, release its Liens on Collateral valued in the aggregate not in
excess of $15,000,000 during any calendar year without the prior written
authorization of the Required Lenders and (B) the Borrowers Representative may
request a release of the Fixed Asset Collateral and any other Real Property
owned by the Borrowers from the Liens under the Collateral Documents and the
Administrative Agent may in its discretion, release such Liens on the Fixed
Asset Collateral, but only so long as each of the following conditions are
satisfied: (1) the Fixed Asset Component shall be reduced to zero ($0.00), (2)
immediately after giving effect to the removal of the Fixed Asset Component from
the Borrowing Base, Availability will not be less than $75,000,000, such excess
Availability to be determined on a pro forma basis (assuming all past due
accounts payable of the Borrowers have been paid in full in cash), (3) prior to
and after giving effect to the removal of the Fixed Asset Component from the
Borrowing Base, no Default or Event of Default shall exist, and (4) the Borrower
Representative shall certify (and in the case of clause (2) above, provide the
Administrative Agent with pro forma calculations in form and substance
reasonably satisfactory to the Administrative Agent) to the Administrative Agent
and the Lenders of the satisfaction of each of the foregoing requirements. 
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(d)           If, in connection with any proposed amendment, waiver or consent 
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Section 2.15 and Section 2.17,
and (B) an amount, if any, equal to the payment which would

95


--------------------------------------------------------------------------------


have been due to such Lender on the day of such replacement under Section 2.16
had the Loans of such Non-Consenting Lender been prepaid on such date rather
than sold to the replacement Lender.

Section 9.03                                Expenses; Indemnity; Damage Waiver.
 (a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of Vinson & Elkins L.L.P. and local counsel in
applicable jurisdictions for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:

(A)          appraisals and insurance reviews;

(B)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Administrative Agent
with respect to each field examination;

(C)           background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;

(D)          taxes, fees and other charges for (1) lien and title searches and
title insurance and (2) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

(E)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and

(F)           forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

96


--------------------------------------------------------------------------------


All of the foregoing costs and expenses may be charged to the Borrowers as Loans
or to another deposit account, all as described in Section 2.18(c).

(b)           The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of their Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of their Subsidiaries, except for the presence or release of
Hazardous Materials or Environmental Liabilities (which presence, release or
liability is not actually caused by any Loan Party) and which first occurs or
first arises after title to the relevant property is vested in any Indemnitee or
other party after the completion of foreclosure proceedings or the granting of a
deed-in-lieu of foreclosure or similar transfer of title, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c)           To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.

(d)           To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

97


--------------------------------------------------------------------------------


(e)           All amounts due under this Section shall be payable not later than
ten (10) days after written demand therefor.

Section 9.04                                Successors and Assigns.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) the Borrowers may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrowers without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A)          the Borrower Representative, provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

(B)           the Administrative Agent, provided that any assignment to a
Lender, an Affiliate of a Lender or an Approved Fund shall not be unreasonably
withheld; and

(C)           the Issuing Bank, provided that any assignment to a Lender, an
Affiliate of a Lender or an Approved Fund shall not be unreasonably withheld.

(ii)           Assignments shall be subject to the following additional
conditions:

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower Representative shall be required
if an Event of Default has occurred and is continuing;

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

98


--------------------------------------------------------------------------------


(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, Section 2.16, Section 2.17 and Section 9.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative

99


--------------------------------------------------------------------------------


Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, Section 2.06(d) or
Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)           (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Section 2.15, Section
2.16 and Section 2.17 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or Section 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower Representative’s prior written consent.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower Representative is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(e) as though it were a
Lender.

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that

100


--------------------------------------------------------------------------------


no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

Section 9.05           Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

Section 9.06           Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.07           Severability.  Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers or

101


--------------------------------------------------------------------------------


such Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured.  The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.09                                Governing Law; Jurisdiction; Consent
to Service of Process.  (a) The Loan Documents (other than those containing a
contrary express choice of law provision) shall be governed by and construed in
accordance with the laws of the State of New York, but giving effect to federal
laws applicable to national banks.

(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any U.S.
Federal or New York State court sitting in New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

Section 9.10                                WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF

102


--------------------------------------------------------------------------------


ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12           Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Laws or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrowers.  For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN Section 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE

103


--------------------------------------------------------------------------------


WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

Section 9.13           Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein. 
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.

Section 9.14           USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.

Section 9.15           Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

Section 9.16           Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

104


--------------------------------------------------------------------------------


Section 9.17           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

ARTICLE X

Loan Guaranty

Section 10.01         Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Administrative Agent, the Issuing Bank and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

Section 10.02         Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor, or any other person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

Section 10.03         No Discharge or Diminishment of Loan Guaranty.  (a) Except
as otherwise provided for herein, the obligations of each Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including: 
(i) any claim of waiver, release, extension, renewal, settlement,

105


--------------------------------------------------------------------------------


surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other guarantor of or other person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other person, whether
in connection herewith or in any unrelated transactions.

(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

Section 10.04                          Defenses Waived.  To the fullest extent
permitted by applicable law, each Loan Guarantor hereby waives any defense based
on or arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person.  The Administrative
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid

106


--------------------------------------------------------------------------------


in cash.  To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

Section 10.05         Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.

Section 10.06         Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

Section 10.07         Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

Section 10.08         Termination.  Each Loan Guarantor acknowledges and agrees
that this Loan Guaranty is irrevocable until the Guaranteed Obligations have
been paid in full and the Commitments have been terminated.  The Lenders may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty.  Each Loan Guarantor will continue to be liable to the Lenders for any
Guaranteed Obligations created, assumed or committed to from time to time, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of that Guaranteed Obligations.

Section 10.09         Taxes.  All payments of the Guaranteed Obligations will be
made by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(a) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) such Loan Guarantor shall make such deductions
and (c) such Loan Guarantor shall

107


--------------------------------------------------------------------------------


pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

Section 10.10         Maximum Liability.  The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”. 
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

Section 10.11         Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (a) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means).  Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations.  This

108


--------------------------------------------------------------------------------


provision is for the benefit of both the Administrative Agent, the Issuing Bank,
the Lenders and the Loan Guarantors and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.

Section 10.12         Liability Cumulative.  The liability of each Loan Party as
a Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

ARTICLE XI

The Borrower Representative

Section 11.01         Appointment; Nature of Relationship.  Holdings is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI. 
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower.  The Administrative Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
11.01.

Section 11.02         Powers.  The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

Section 11.03         Employment of Agents.  The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers or agents.

Section 11.04         Notices.  Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Default or Event of Default
hereunder referring to this Agreement describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Borrower Representative receives such a notice, the Borrower
Representative shall give prompt notice thereof to the Administrative Agent and
the Lenders.

109


--------------------------------------------------------------------------------


Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.

Section 11.05         Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative; provided that such successor shall be a Loan Party. 
The Administrative Agent shall give prompt written notice of such resignation to
the Lenders.

Section 11.06         Execution of Loan Documents; Borrowing Base Certificate. 
The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Administrative Agent and
the Lenders the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates.  Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

Section 11.07         Reporting.  Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to the Borrower Representative a
copy of its Borrowing Base Certificate and any other certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

 

110


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS:

 

 

 

AVENTINE RENEWABLE ENERGY,
INC.

 

 

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

 

 

AVENTINE RENEWABLE ENERGY –
MT VERNON, LLC

 

 

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

 

 

AVENTINE RENEWABLE ENERGY –
AURORA WEST, LLC

 

 

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

 

 

OTHER LOAN PARTIES:

 

 

 

AVENTINE RENEWABLE ENERGY
HOLDINGS, INC.

 

 

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

 

 

AVENTINE RENEWABLE ENERGY,
LLC

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

 



AVENTINE POWER, LLC

 

 

 

 

 

By:

/s/ William J. Brennan

 

Name:

William J. Brennan

 

Title:

Chief Accounting and Compliance Officer

 

Signature Page to Credit Agreement


--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A.,
individually, as Administrative Agent,
Issuing Bank and Swingline Lender

 

 

 

 

 

By:

/s/ Timothy J. Whitefoot

 

Name:

Timothy J. Whitefoot

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Daniel R. Petrik

 

Name:

Daniel R. Petrik

 

Title:

Senior Vice President

 

 

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Michael Cerniglia

 

Name:

Michael Cerniglia

 

Title:

Director

 

Signature Page to Credit Agreement


--------------------------------------------------------------------------------


 

WELLS FARGO FOOTHILL, LLC, as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Rina Shinoda

 

Name:

Rina Shinoda

 

Title:

Vice President

 

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Lender

 

 

 

 

 

By:

/s/ William P. Robin

 

Name:

William P. Robin

 

Title:

Managing Director

 

 

 

 

 

SIEMENS FINANCIAL SERVICES, INC., as a Lender

 

 

 

 

 

By:

/s/ Mark Picillo

 

Name:

Mark Picillo

 

Title:

Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Jayne M. Weingart

 

Name:

Jayne M. Weingart

 

Title:

Vice President

 

Signature Page to Credit Agreement


--------------------------------------------------------------------------------


COMMITMENT SCHEDULE

Lender

 

Revolving Commitment

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

38,000,000

 

Bank of America, N.A.

 

$

32,000,000

 

UBS Loan Finance LLC

 

$

32,000,000

 

Wells Fargo Foothill, LLC

 

$

32,000,000

 

BMO Capital Markets Financing, Inc.

 

$

22,000,000

 

Siemens Financial Services, Inc.

 

$

22,000,000

 

Wachovia Bank, National Association

 

$

22,000,000

 

Total

 

$

200,000,000

 

 


--------------------------------------------------------------------------------



EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.             ASSIGNOR:


2.             ASSIGNEE:             
                                                              [AND IS AN
AFFILIATE/APPROVED FUND OF [IDENTIFY LENDER](1)]


3.             BORROWERS:             AVENTINE RENEWABLE ENERGY, INC., A
DELAWARE CORPORATION, AVENTINE RENEWABLE ENERGY – MT VERNON, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, AND AVENTINE RENEWABLE ENERGY – AURORA WEST, LLC, A
DELAWARE LIMITED LIABILITY COMPANY


4.             ADMINISTRATIVE AGENT:        JPMORGAN CHASE BANK, N.A., AS THE
ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT

--------------------------------------------------------------------------------


(1) SELECT AS APPLICABLE.

A-1


--------------------------------------------------------------------------------



5.             CREDIT AGREEMENT:  THE $200,000,000 CREDIT AGREEMENT DATED AS OF
MARCH 23, 2007 AMONG AVENTINE RENEWABLE ENERGY, INC., AVENTINE RENEWABLE ENERGY
– MT VERNON, LLC, AVENTINE RENEWABLE ENERGY – AURORA WEST, LLC, THE OTHER LOAN
PARTIES THERETO, THE LENDERS PARTIES THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, AND THE OTHER AGENTS PARTIES THERETO.


6.             ASSIGNED INTEREST:

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

  

 

$

 

 

$

 

 

%

 

  

 

$

 

 

$

 

 

%

 

  

 

$

 

 

$

 

 

%

 

 

Effective Date:                                    , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates on or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

(3) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

A-2


--------------------------------------------------------------------------------


 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Consented to and](4) Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](5)

 

[NAME OF RELEVANT PARTY]

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(5) To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

A-3


--------------------------------------------------------------------------------


ANNEX 1

[g75978ke15i001.gif]STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1.          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any Borrower, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

A-4


--------------------------------------------------------------------------------


3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.

Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

A-5


--------------------------------------------------------------------------------



EXHIBIT B-1


OPINION OF COUNSEL FOR THE LOAN PARTIES

[To follow this page]

B-1


--------------------------------------------------------------------------------


Exhibit B-2

FORM OF OPINION OF MORRIS, NICHOLS, ARSHT & TUNNELL

[To follow this page]

B-2


--------------------------------------------------------------------------------



EXHIBIT C


BORROWING BASE CERTIFICATE

[To follow this page]

C-1


--------------------------------------------------------------------------------



EXHIBIT D


COMPLIANCE CERTIFICATE

To:          The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of March 23, 2007 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Aventine Renewable Energy, Inc.,
Aventine Renewable Energy – Mt Vernon, LLC, Aventine Renewable Energy – Aurora
West, LLC (the “Borrowers”), the other Loan Parties, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders and as
the Issuing Bank.  Unless otherwise defined herein, capitalized terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
THAT:


1.             I AM THE DULY ELECTED                                   OF THE
BORROWER REPRESENTATIVE;


2.             I HAVE REVIEWED THE TERMS OF THE AGREEMENT AND I HAVE MADE, OR
HAVE CAUSED TO BE MADE UNDER MY SUPERVISION, A DETAILED REVIEW OF THE
TRANSACTIONS AND CONDITIONS OF HOLDINGS AND ITS SUBSIDIARIES DURING THE
ACCOUNTING PERIOD COVERED BY THE ATTACHED FINANCIAL STATEMENTS [FOR QUARTERLY OR
MONTHLY FINANCIAL STATEMENTS ADD: AND SUCH FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE BORROWERS AND THEIR CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES];


3.             THE EXAMINATIONS DESCRIBED IN PARAGRAPH 2 DID NOT DISCLOSE,
EXCEPT AS SET FORTH BELOW, AND I HAVE NO KNOWLEDGE OF (A) THE EXISTENCE OF ANY
CONDITION OR EVENT WHICH CONSTITUTES A DEFAULT DURING OR AT THE END OF THE
ACCOUNTING PERIOD COVERED BY THE ATTACHED FINANCIAL STATEMENTS OR AS OF THE DATE
OF THIS CERTIFICATE OR (B) ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF THAT
HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.04 OF THE AGREEMENT;


4.             I HEREBY CERTIFY THAT NO LOAN PARTY HAS CHANGED (A) ITS NAME, (B)
ITS CHIEF EXECUTIVE OFFICE, (C) PRINCIPAL PLACE OF BUSINESS, (D) THE TYPE OF
ENTITY IT IS OR (E) ITS STATE OF INCORPORATION OR ORGANIZATION WITHOUT HAVING
GIVEN THE AGENT THE NOTICE REQUIRED BY SECTION 4.15 OF THE SECURITY AGREEMENT;


5.             SCHEDULE I ATTACHED HERETO SETS FORTH FINANCIAL DATA AND
COMPUTATIONS EVIDENCING THE BORROWERS’ COMPLIANCE WITH CERTAIN COVENANTS OF THE
AGREEMENT, ALL OF WHICH DATA AND COMPUTATIONS ARE TRUE, COMPLETE AND CORRECT; 
AND

D-1


--------------------------------------------------------------------------------



6.             SCHEDULE II HERETO SETS FORTH THE COMPUTATIONS NECESSARY TO
DETERMINE THE APPLICABLE RATE COMMENCING ON THE BUSINESS DAY THIS CERTIFICATE IS
DELIVERED.


7.             DESCRIBED BELOW ARE THE EXCEPTIONS, IF ANY, TO PARAGRAPH 3 BY
LISTING, IN DETAIL, THE (I) NATURE OF THE CONDITION OR EVENT, THE PERIOD DURING
WHICH IT HAS EXISTED AND THE ACTION WHICH THE BORROWERS HAVE TAKEN, ARE TAKING,
OR PROPOSE TO TAKE WITH RESPECT TO EACH SUCH CONDITION OR EVENT OR (I) THE
CHANGE IN GAAP OR THE APPLICATION THEREOF AND THE EFFECT OF SUCH CHANGE ON THE
ATTACHED FINANCIAL STATEMENTS:

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this
                   day of                   ,                     .

 

 

 , as



Borrower Representative

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-2


--------------------------------------------------------------------------------


SCHEDULE I

Compliance as of                ,             with

Provisions of Sections 6.01, 6.04, 6.05, 6.07, 6.08 and 6.13 of

the Agreement

D-3


--------------------------------------------------------------------------------


SCHEDULE II

Borrowers’ Applicable Rate Calculation

D-4


--------------------------------------------------------------------------------



EXHIBIT E


JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                       ,
        , 200  , is entered into between
                                                    , a
                               (the “New Subsidiary”) and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
that certain Credit Agreement, dated as of March 23, 2007 among Aventine
Renewable Energy, Inc., Aventine Renewable Energy – Mt Vernon, LLC and Aventine
Renewable Energy – Aurora West, LLC (the “Borrowers”), the Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.             THE NEW SUBSIDIARY HEREBY ACKNOWLEDGES, AGREES AND CONFIRMS THAT,
BY ITS EXECUTION OF THIS AGREEMENT, THE NEW SUBSIDIARY WILL BE DEEMED TO BE A
LOAN PARTY UNDER THE CREDIT AGREEMENT AND A “LOAN GUARANTOR” FOR ALL PURPOSES OF
THE CREDIT AGREEMENT AND SHALL HAVE ALL OF THE OBLIGATIONS OF A LOAN PARTY AND A
LOAN GUARANTOR THEREUNDER AS IF IT HAD EXECUTED THE CREDIT AGREEMENT.  THE NEW
SUBSIDIARY HEREBY RATIFIES, AS OF THE DATE HEREOF, AND AGREES TO BE BOUND BY,
ALL OF THE TERMS, PROVISIONS AND CONDITIONS CONTAINED IN THE CREDIT AGREEMENT,
INCLUDING WITHOUT LIMITATION (A) ALL OF THE REPRESENTATIONS AND WARRANTIES OF
THE LOAN PARTIES SET FORTH IN ARTICLE III OF THE CREDIT AGREEMENT, (B) ALL OF
THE COVENANTS SET FORTH IN ARTICLE V AND ARTICLE VI OF THE CREDIT AGREEMENT AND
(C) ALL OF THE GUARANTY OBLIGATIONS SET FORTH IN ARTICLE X OF THE CREDIT
AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING TERMS OF THIS
PARAGRAPH 1, THE NEW SUBSIDIARY, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION
10.10 OF THE CREDIT AGREEMENT, HEREBY GUARANTEES, JOINTLY AND SEVERALLY WITH THE
OTHER LOAN GUARANTORS, TO THE ADMINISTRATIVE AGENT AND THE LENDERS, AS PROVIDED
IN ARTICLE X OF THE CREDIT AGREEMENT, THE PROMPT PAYMENT AND PERFORMANCE OF THE
GUARANTEED OBLIGATIONS IN FULL WHEN DUE (WHETHER AT STATED MATURITY, AS A
MANDATORY PREPAYMENT, BY ACCELERATION OR OTHERWISE) STRICTLY IN ACCORDANCE WITH
THE TERMS THEREOF AND AGREES THAT IF ANY OF THE GUARANTEED OBLIGATIONS ARE NOT
PAID OR PERFORMED IN FULL WHEN DUE (WHETHER AT STATED MATURITY, AS A MANDATORY
PREPAYMENT, BY ACCELERATION OR OTHERWISE), THE NEW SUBSIDIARY WILL, JOINTLY AND
SEVERALLY TOGETHER WITH THE OTHER LOAN GUARANTORS, PROMPTLY PAY AND PERFORM THE
SAME, WITHOUT ANY DEMAND OR NOTICE WHATSOEVER, AND THAT IN THE CASE OF ANY
EXTENSION OF TIME OF PAYMENT OR RENEWAL OF ANY OF THE GUARANTEED OBLIGATIONS,
THE SAME WILL BE PROMPTLY PAID IN FULL WHEN DUE (WHETHER AT EXTENDED MATURITY,
AS A MANDATORY PREPAYMENT, BY ACCELERATION OR OTHERWISE) IN ACCORDANCE WITH THE
TERMS OF SUCH EXTENSION OR RENEWAL.  THE NEW SUBSIDIARY HAS DELIVERED TO THE
ADMINISTRATIVE AGENT AN EXECUTED LOAN GUARANTY.

E-1


--------------------------------------------------------------------------------



2.             IF REQUIRED, THE NEW SUBSIDIARY IS, SIMULTANEOUSLY WITH THE
EXECUTION OF THIS AGREEMENT, EXECUTING AND DELIVERING SUCH COLLATERAL DOCUMENTS
(AND SUCH OTHER DOCUMENTS AND INSTRUMENTS) AS REQUESTED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH THE CREDIT AGREEMENT.


3.             THE ADDRESS OF THE NEW SUBSIDIARY FOR PURPOSES OF SECTION 9.01 OF
THE CREDIT AGREEMENT IS AS FOLLOWS:


4.             THE NEW SUBSIDIARY HEREBY WAIVES ACCEPTANCE BY THE ADMINISTRATIVE
AGENT AND THE LENDERS OF THE GUARANTY BY THE NEW SUBSIDIARY UPON THE EXECUTION
OF THIS AGREEMENT BY THE NEW SUBSIDIARY.


5.             THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF
WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


6.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2


--------------------------------------------------------------------------------



EXHIBIT F


FORM OF NEW LENDER AGREEMENT

THIS NEW LENDER AGREEMENT is made and entered into as of
                       ,          (this “Agreement”) to be effective as of the
Effective Date (as defined herein), by and among AVENTINE RENEWABLE ENERGY,
INC., a Delaware corporation (“Aventine”), AVENTINE RENEWABLE ENERGY — MT
VERNON, LLC, a Delaware limited liability company (“Mt Vernon”), and AVENTINE
RENEWABLE ENERGY — AURORA WEST, LLC, a Delaware limited liability company
(“Aurora West” and collectively with Aventine and Mt Vernon, the “Borrowers” and
each individually, a “Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent under the Credit Agreement (as hereinafter defined), and
                                                  (“New Lender”).

RECITALS:

WHEREAS, the Borrowers, JPMorgan Chase Bank, N.A., individually as a Lender, as
Issuing Bank and as the Administrative Agent, and the other financial
institutions parties thereto as Lenders entered into that certain Credit
Agreement dated as of March 23, 2007 (as amended through the date hereof, the
“Credit Agreement”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

WHEREAS, the Borrowers have requested that New Lender become a party to the
Credit Agreement as a Lender and provide a Revolving Commitment thereunder
pursuant to, and as contemplated by, Section 2.21 of the Credit Agreement.

AGREEMENTS:

1.             Joinder/Commitment.  New Lender and the Borrowers agree that,
subject to the satisfaction of each condition precedent set forth in Section 5
hereof, from and after the Effective Date inserted by the Administrative Agent
as contemplated below New Lender (a) shall be a party to the Credit Agreement as
a Lender and is subject to all rights and obligations of a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent of its Applicable Percentage, (b) New Lender’s Revolving
Commitment is in the amount of $                             , (c) the
Commitment Schedule to the Credit Agreement shall be deemed to be amended to
reflect such Revolving Commitment, and (d) to the extent permitted under
applicable law, New Lender shall be entitled to the benefits of, and shall be
deemed to have assumed, to the extent of its Applicable Percentage, all claims,
suits, causes of action and any other right of a Lender against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing.

2.             Disbursement.  Subject to the satisfaction of each condition
precedent set forth in Section 5 hereof, on the Effective Date, New Lender shall
fund its Applicable Percentage of the

F-1


--------------------------------------------------------------------------------


Loans outstanding as of such date by making such amount available to the
Administrative Agent at its payment office set forth in Section 2.18 of the
Credit Agreement or at such other office as agreed to by the Administrative
Agent, in immediately available funds, and the Administrative Agent shall
disburse such amounts to each Lender in such amounts as are necessary to cause
each Lender to hold its Applicable Percentage of all outstanding Loans after
giving effect thereto.  All such amounts funded by New Lender shall be ABR
Loans.  The Borrowers shall be required to pay to the existing Lenders any
amounts required by Section 2.16 of the Credit Agreement as a result of the
pre-payment made pursuant to this Section 2 of any existing Eurodollar Loans
prior to the last day of the Interest Period applicable thereto.

3.             Promissory Note.  On the Effective Date, to the extent requested
by New Lender, the Borrowers shall issue to New Lender a promissory note to
evidence the Loans made by New Lender in accordance with Section 2.10(f) of the
Credit Agreement (the “New Lender Note”).

4.             Certain Agreements of New Lender.  New Lender (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its Applicable
Percentage, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Agreement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
New Lender; and (b) agrees that (i) it will, independently and without reliance
on any Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

5.             Conditions Precedent.  The obligation of New Lender to become a
party to the Credit Agreement as a Lender thereunder, to issue its Commitment[s]
pursuant thereto and hereto and to provide extensions of credit to Borrowers
thereunder is subject to the satisfaction of each of the following conditions
precedent on or before the Effective Date:

(a)           To the extent requested by New Lender, the Borrowers shall have
executed and delivered to New Lender a New Lender Note;

(b)           The Borrowers shall have delivered to New Lender and the
Administrative Agent certified copies of the resolutions of the board of
directors, the sole member or other appropriate authority of each Borrower dated
on or prior to the Effective Date and approving this Agreement, and all other
documents, if any, to which each Borrower is required to enter pursuant to this
Agreement and evidencing corporate authorization with respect to such documents;

F-2


--------------------------------------------------------------------------------


(c)           The Borrowers shall have delivered to New Lender and the
Administrative Agent a certificate of the secretary or an assistant secretary of
each Borrower dated as of the Effective Date and certifying (i) the name, title
and true signature of each officer of such Person authorized to execute this
Agreement, (ii) the name, title and true signature of each officer of such
Person authorized to provide the certifications required pursuant to this
Agreement, and (iii) that attached thereto is a true and complete copy of the
certificate of incorporation, formation or organization, as applicable,
certified by the appropriate Governmental Authority of the jurisdiction of
incorporation, formation or organization of each Borrower and the bylaws or
other applicable organizational documents of each Borrower, each as amended to
date, recent good standing certificates and/or certificates of existence for
each Borrower and certificates of foreign qualification for each Borrower in
such jurisdictions as New Lender or the Administrative Agent shall require;

(d)           The Borrowers shall have delivered to New Lender and the
Administrative Agent an opinion of                                           ,
counsel to each Borrower dated as of the Effective Date addressed to New Lender
and the Administrative Agent and covering such matters as New Lender or the
Administrative Agent may reasonably request;

(e)           The Borrowers shall have delivered to New Lender and the
Administrative Agent a certificate of a Financial Officer of each of the
Borrowers dated as of the Effective Date and certifying, before and after giving
effect to the making of the Loans being requested hereunder, that (i) each
Borrower is solvent, (ii) no Default then or thereafter would, exist, (iii) each
of the conditions required by this Section 5 have been satisfied, and (iv) each
representation and warranty of the Borrowers contained herein and in the Credit
Agreement is true and correct in all material respects;

(f)            The applicable Borrowers shall have paid or reimbursed (i) the
Agent’s counsels’ fees and expenses incurred in connection with this Agreement
through the Effective Date, to the extent invoiced, (ii) the Administrative
Agent’s other expenses incurred through the Effective Date in connection with
this Agreement, and (iii) any fees or expenses required to be paid to (A)
JPMorgan Chase Bank, N.A. (or its Affiliates) pursuant to the fee letter between
the Borrowers and the Administrative Agent, and (B) New Lender pursuant to any
fee letter between the Borrowers, the Administrative Agent and New Lender;

(g)           All representations and warranties contained herein, in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the Effective Date (unless such representation and
warranty is expressly limited to an earlier date); and

(h)           There shall not exist a Default or Event of Default.

6.             Certain Representations and Warranties.  In order to induce the
Administrative Agent and New Lender to enter into this Agreement, each Borrower
hereby represents and warrants to the Administrative Agent and New Lender that
each statement set forth in this Section 6 is true and correct on the date
hereof and will be true and correct on the Effective Date.  Each such
representation and warranty shall survive the execution and delivery

F-3


--------------------------------------------------------------------------------


of this Agreement and shall not be qualified or limited by any investigation
undertaken by the Administrative Agent or New Lender or any actual or
constructive knowledge the Administrative Agent or New Lender may have or be
charged with indicating that any such representation or warranty is inaccurate
or incomplete in any respect.

(a)           Each Borrower is duly authorized and empowered to execute, deliver
and perform this Agreement; and all corporate, partnership or other action on
any Borrower’s part requisite for the due execution, delivery and performance of
this Agreement has been duly and effectively taken;

(b)           This Agreement constitutes the legal, valid and binding
obligations of each Borrower and is enforceable in accordance with its terms
(except that enforcement may be subject to any applicable bankruptcy, insolvency
or similar laws generally affecting the enforcement of creditors’ rights and
subject to the availability of equitable remedies);

(c)           The execution, delivery and performance of this Agreement do not
and will not violate or create a default under any provisions of the articles or
certificate of incorporation, formation or organization, as applicable, bylaws,
partnership agreement or other organizational documents of any Borrower, or any
contract, agreement, instrument or requirements of any Governmental Authority to
which any Borrower is subject which violation or default could have a Material
Adverse Effect, or result in the creation or imposition of any Lien upon any
Properties of any Borrower;

(d)           Each Borrower’s execution, delivery and performance of this
Agreement do not require notice to or filing or registration with, or the
authorization, consent or approval of or other action by any other Person,
including, but not limited to, any Governmental Authority, except those obtained
or made;

(e)           Each representation and warranty of each Borrower contained in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects on the date hereof and will be true and correct as of the
Effective Date and after giving effect to the Borrowing of the Loans being made
hereunder (unless such representation and warranty is expressly limited to an
earlier date); and

(f)            No Default or Event of Default has occurred which is continuing.

7.             Notice.  All notices, requests and other communications to any
party hereunder shall be given in the manner set forth in Section 9.01 of the
Credit Agreement.  The initial notice address for New Lender shall be
                                           .

8.             Benefit of Agreement.  This Agreement and the other documents
that may be required pursuant hereto shall be binding upon and inure to the
benefit of and be enforceable by the respective permitted successors and assigns
of the parties hereto, provided that no Borrower may assign or transfer any of
its interest hereunder or thereunder without the prior written consent of the
Administrative Agent and New Lender.

F-4


--------------------------------------------------------------------------------


9.             Amendment and Waiver.  Neither this Agreement nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of Section 9.02 of the Credit Agreement.

10.           Loan Document.  This Agreement and the New Lender Note (if
delivered pursuant hereto) are Loan Documents for all purposes of the Credit
Agreement and the other Loan Documents.

11.           Entire Agreement.  The New Lender Note, this Agreement, the Credit
Agreement and the other Loan Documents embody the entire agreement and
understanding between the Administrative Agent and New Lender and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof and may not be contradicted by evidence of prior or
contemporaneous agreements of the parties.  There are no unwritten oral
agreements between the parties.

12.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same instrument.

13.           Further Assurances.  Borrowers and New Lender agree to execute,
acknowledge, deliver, file and record such further certificated, instruments and
documents, and to do all other acts and things as may be requested by the
Administrative Agent as necessary or advisable to carry out the intents and
purposes of this Agreement.

14.           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder and under the New Lender Note shall be construed in
accordance with and be governed by the laws of the State of New York and, to the
extent controlling, laws of the United States of America.

15.           Effective Date.  This Agreement shall be effective upon the date
(the “Effective Date”) specified by the Administrative Agent below its signature
below.

F-5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

AVENTINE RENEWABLE ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AVENTINE RENEWABLE ENERGY – MT
VERNON, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AVENTINE RENEWABLE ENERGY –
AURORA WEST, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as the
Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Effective Date:

 

 

 

 

 

                               , 20  .

 

F-6


--------------------------------------------------------------------------------



EXHIBIT G


FORM OF COMMITMENT INCREASE AGREEMENT

THIS COMMITMENT INCREASE AGREEMENT is made and entered into as of
                    ,           (this “Agreement”) to be effective as of the
Effective Date (as defined herein), by and among AVENTINE RENEWABLE ENERGY,
INC., a Delaware corporation (“Aventine”), AVENTINE RENEWABLE ENERGY — MT
VERNON, LLC, a Delaware limited liability company (“Mt Vernon”), and AVENTINE
RENEWABLE ENERGY — AURORA WEST, LLC, a Delaware limited liability company
(“Aurora West” and collectively with Aventine and Mt Vernon, the “Borrowers” and
each individually, a “Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent under the Credit Agreement (as hereinafter defined) and
                            (“Increasing Lender”).

RECITALS:

WHEREAS, the Borrowers, JPMorgan Chase Bank, N.A., individually as a Lender, as
Issuing Bank and as the Administrative Agent, the other Loan Parties thereto,
and the other financial institutions parties thereto as Lenders entered into
that certain Credit Agreement dated as of March 23, 2007 (as amended through the
date hereof, the “Credit Agreement”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

WHEREAS, the Borrowers have requested that Increasing Lender agree to increase
its Revolving Commitment pursuant to, and as contemplated by, Section 2.21 of
the Credit Agreement.

AGREEMENTS:

1.             Increase in Commitment.  Increasing Lender and the Borrowers
agree that, subject to the satisfaction of each condition precedent set forth in
Section 5 hereof, from and after the Effective Date inserted by the
Administrative Agent as contemplated below, (a) Increasing Lender’s Revolving
Commitment shall be increased from $                     to $               ,
(b) the Commitment Schedule shall be deemed to be amended to reflect such
Revolving Commitment, and (c) to the extent permitted under applicable law,
Increasing Lender shall be entitled to the benefits of, and shall be deemed to
have assumed, to the extent of its Applicable Percentage (as increased pursuant
to such increase in its Revolving Commitment), all claims, suits, causes of
action and any other right of a Lender against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing.

2.             Disbursement.  Subject to the satisfaction of each condition
precedent set forth in Section 5 hereof, on the Effective Date, Increasing
Lender shall fund additional Loans in an amount equal to the difference between
its Applicable Percentage (as increased pursuant to the increase in its
Revolving Commitment pursuant hereto) of the principal amount outstanding of

G-1


--------------------------------------------------------------------------------


all outstanding Loans and the principal amount of all outstanding Loans held by
Increasing Lender prior to giving effect to such funding.  Increasing Lender
shall make such amount available to the Administrative Agent at its payment
office set forth in Section 2.18 of the Credit Agreement or at such other office
as agreed to by the Administrative Agent, in immediately available funds, and
the Administrative Agent shall disburse such amounts to each Lender in such
amounts as are necessary to cause each Lender to hold its Applicable Percentage
of all outstanding Loans after giving effect thereto.  All such amounts funded
by Increasing Lender shall be ABR Loans.  The Borrowers shall be required to pay
to the existing Lenders any amounts required by Section 2.16 of the Credit
Agreement as a result of the pre-payment made pursuant to this Section 2 of any
existing Eurodollar Loans prior to the last day of the Interest Period
applicable thereto.

3.             Promissory Note.  On the Effective Date, to the extent requested
by Increasing Lender, the Borrowers shall issue to Increasing Lender a
promissory note to evidence the Loans made by Increasing Lender in accordance
with Section 2.10(f) of the Credit Agreement (the “Increasing Lender Note”).

4.             Certain Agreements of Increasing Lender.  Increasing Lender
represents and warrants that (a) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, and (b) it has received a copy of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement, on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender.

5.             Conditions Precedent.  The obligation of Increasing Lender to
increase its Revolving Commitment pursuant hereto and to provide extensions of
credit to the Borrowers thereunder is subject to the satisfaction of each of the
following conditions precedent on or before the Effective Date:

(a)           To the extent requested by Increasing Lender, the Borrowers shall
have executed and delivered to Increasing Lender an Increasing Lender Note;

(b)           The Borrowers shall have delivered to Increasing Lender and the
Administrative Agent certified copies of the resolutions of the board of
directors, sole member or other appropriate authority of each Borrower dated on
or prior to the Effective Date and approving this Agreement, and all other
documents, if any, to which each Borrower is required to enter pursuant to this
Agreement and evidencing corporate authorization with respect to such documents;

(c)           The Borrowers shall have delivered to Increasing Lender and the
Administrative Agent a certificate of the secretary or an assistant secretary of
each Borrower dated as of the Effective Date and certifying (i) the name, title
and true signature of each officer of such Person authorized to execute this
Agreement, (ii) the name, title and true signature of each officer of such
Person authorized to provide the certifications required pursuant to this
Agreement, and (iii) that attached thereto is a true and complete copy of the
certificate of

G-2


--------------------------------------------------------------------------------


incorporation, formation or organization, as applicable, certified by the
appropriate Governmental Authority of the jurisdiction of incorporation,
formation or organization of each Borrower and the bylaws or other applicable
organizational documents of each Borrower, each as amended to date, recent good
standing certificates and/or certificates of existence for each Borrower and
certificates of foreign qualification for each Borrower in such jurisdictions as
Increasing Lender or the Administrative Agent shall require;

(d)           The Borrowers shall have delivered to Increasing Lender and the
Administrative Agent an opinion of                         , counsel to each
Borrower dated as of the Effective Date addressed to Increasing Lender and the
Administrative Agent and covering such matters as Increasing Lender or the
Administrative Agent may reasonably request;

(e)           The Borrowers shall have delivered to Increasing Lender and the
Administrative Agent a certificate of a Financial Officer of each of the
Borrowers dated as of the Effective Date and certifying, before and after giving
effect to the making of the Loans being requested hereunder, that (i) each
Borrower is solvent, (ii) no Default then or thereafter would, exist, (iii) each
of the conditions required by this Section 5 have been satisfied, and (iv) each
representation and warranty of the Borrowers contained herein and in the Credit
Agreement is true and correct in all material respects;

(f)            The applicable Borrowers shall have paid or reimbursed (i) the
Administrative Agent’s counsels’ fees and expenses incurred in connection with
this Agreement through the Effective Date, to the extent invoiced, (ii) the
Administrative Agent’s other expenses incurred through the Effective Date in
connection with this Agreement, and (iii) any fees or expenses required to be
paid to (A) JPMorgan Chase Bank, N.A. (or its Affiliates) pursuant to the fee
letter between the Borrowers and the Administrative Agent, and (B) Increasing
Lender pursuant to any fee letter between the Borrowers, the Administrative
Agent and Increasing Lender;

(g)           All representations and warranties contained herein, in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the Effective Date (unless such representation and
warranty is expressly limited to an earlier date); and

(h)           There shall not exist a Default or Event of Default.

6.             Certain Representations and Warranties.  In order to induce the
Administrative Agent and Increasing Lender to enter into this Agreement, each
Borrower hereby represents and warrants to the Administrative Agent and
Increasing Lender that each statement set forth in this Section 6 is true and
correct on the date hereof and will be true and correct on the Effective Date. 
Each such representation and warranty shall survive the execution and delivery
of this Agreement and shall not be qualified or limited by any investigation
undertaken by the Administrative Agent or Increasing Lender or any actual or
constructive knowledge the Administrative Agent or Increasing Lender may have or
be charged with indicating that any such representation or warranty is
inaccurate or incomplete in any respect.

G-3


--------------------------------------------------------------------------------


(a)           Each Borrower is duly authorized and empowered to execute, deliver
and perform this Agreement; and all corporate, partnership or other action on
any Borrower’s part requisite for the due execution, delivery and performance of
this Agreement has been duly and effectively taken;

(b)           This Agreement constitutes the legal, valid and binding
obligations of each Borrower and is enforceable in accordance with its terms
(except that enforcement may be subject to any applicable bankruptcy, insolvency
or similar laws generally affecting the enforcement of creditors’ rights and
subject to the availability of equitable remedies);

(c)           The execution, delivery and performance of this Agreement do not
and will not violate or create a default under any provisions of the articles or
certificate of incorporation, formation or organization, as applicable, bylaws,
partnership agreement or other organizational documents of any Borrower, or any
contract, agreement, instrument or requirements of any Governmental Authority to
which any Borrower is subject which violation or default could have a Material
Adverse Effect, or result in the creation or imposition of any Lien upon any
Properties of any Borrower;

(d)           Each Borrower’s execution, delivery and performance of this
Agreement do not require notice to or filing or registration with, or the
authorization, consent or approval of or other action by any other Person,
including, but not limited to, any Governmental Authority, except those obtained
or made;

(e)           Each representation and warranty of each Borrower contained in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects on the date hereof and will be true and correct as of the
Effective Date and after giving effect to the Borrowing of the Loans being made
hereunder (unless such representation and warranty is expressly limited to an
earlier date); and

(f)            No Default or Event of Default has occurred which is continuing.

7.             Notice.  All notices, requests and other communications to any
party hereunder shall be given in the manner set forth in Section 9.01 of the
Credit Agreement.

8.             Benefit of Agreement.  This Agreement and the other documents
that may be required pursuant hereto shall be binding upon and inure to the
benefit of and be enforceable by the respective permitted successors and assigns
of the parties hereto, provided that no Borrower may assign or transfer any of
its interest hereunder or thereunder without the prior written consent of the
Administrative Agent and Increasing Lender.

9.             Amendment and Waiver.  Neither this Agreement nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of Section 9.02 of the Credit Agreement.

10.           Loan Document.  This Agreement and the Increasing Lender Note (if
delivered pursuant hereto) are Loan Documents for all purposes of the Credit
Agreement and the other Loan Documents.

G-4


--------------------------------------------------------------------------------


11.           Entire Agreement.  The Increasing Lender Note, this Agreement, the
Credit Agreement and the other Loan Documents embody the entire agreement and
understanding between the Administrative Agent and Increasing Lender and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof and may not be contradicted by evidence
of prior or contemporaneous agreements of the parties.  There are no unwritten
oral agreements between the parties.

12.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same instrument.

13.           Further Assurances.  The Borrowers and Increasing Lender agree to
execute, acknowledge, deliver, file and record such further certificated,
instruments and documents, and to do all other acts and things as may be
requested by the Administrative Agent as necessary or advisable to carry out the
intents and purposes of this Agreement.

14.           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder and under the Increasing Lender Note shall be construed in
accordance with and be governed by the laws of the State of New York and, to the
extent controlling, laws of the United States of America.

15.           Effective Date.  This Agreement shall be effective upon the date
(the “Effective Date”) specified by the Administrative Agent below its signature
below.

[Signature Page Follows]

G-5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

AVENTINE RENEWABLE ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AVENTINE RENEWABLE ENERGY – MT
VERNON, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AVENTINE RENEWABLE ENERGY –
AURORA WEST, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as the
Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Effective Date:

 

 

 

 

 

                               , 20  .

 

G-6


--------------------------------------------------------------------------------



EXHIBIT H


FORM OF PERFECTION CERTIFICATE UPDATE

This Perfection Certificate Update is being delivered pursuant to that certain
Credit Agreement dated as of March 23, 2007 (as amended, supplemented, restated
or otherwise modified prior to the date hereof, the “Credit Agreement”;
capitalized terms used herein but not defined herein shall have the meaning
given to such terms in the Credit Agreement), by and among AVENTINE RENEWABLE
ENERGY, INC., a Delaware corporation (“Aventine”), AVENTINE RENEWABLE ENERGY —
MT VERNON, LLC, a Delaware limited liability company (“Mt Vernon”), and AVENTINE
RENEWABLE ENERGY — AURORA WEST, LLC, a Delaware limited liability company
(“Aurora West” and collectively with Aventine and Mt Vernon, the “Borrowers” and
each individually, a “Borrower”), JPMORGAN CHASE BANK, N.A., individually as a
Lender, as the Issuing Bank and as the Administrative Agent, the other Loan
Parties thereto, and each of the other financial institutions that are now or
hereafter parties thereto as a Lender.  The undersigned hereby certifies on
behalf of each Borrower that he/she is a Financial Officer of each Borrower and
as such is authorized to execute this Perfection Certificate Update on behalf of
the Borrowers.  The undersigned hereby certifies, represents and warrants on
behalf of each Borrower, that all of the information provided in that certain
Perfection Certificate (as updated pursuant to any prior Perfection Certificate
Updates delivered to the Administrative Agent) executed and delivered by a
Financial Officer of each Borrower as of                , 2007, for the benefit
of the Lenders, is true and correct in all material respects, except as set
forth on Schedule A attached hereto.

Date:                      , 20   

AVENTINE RENEWABLE ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AVENTINE RENEWABLE ENERGY – MT
VERNON, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-1


--------------------------------------------------------------------------------


 

AVENTINE RENEWABLE ENERGY –
AURORA WEST, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-2


--------------------------------------------------------------------------------


SCHEDULE A

H-3


--------------------------------------------------------------------------------



EXHIBIT I


FORM OF PACA RESERVE REPORT

JPMORGAN CHASE BANK, N.A., ADMINISTRATIVE AGENT
ASSET BASED OPERATIONS
2200 Ross Avenue, 6th Floor
Dallas, Texas 75201
Mail Code #TX1-2921
ATTN:  Timothy J. Whitefoot, Vice President

RE:          Credit Agreement dated as of March 23, 2007, among AVENTINE
RENEWABLE ENERGY, INC., a Delaware corporation (“Aventine”), AVENTINE RENEWABLE
ENERGY — MT VERNON, LLC, a Delaware limited liability company (“Mt Vernon”), and
AVENTINE RENEWABLE ENERGY — AURORA WEST, LLC, a Delaware limited liability
company (“Aurora West” and collectively with Aventine and Mt Vernon, the
“Borrowers” and each individually, a “Borrower”), the financial institutions or
other parties thereto from time to time (collectively, the “Lenders”), the other
Loan Parties thereto and JPMorgan Chase Bank, in its capacity as Administrative
Agent thereunder (the “Administrative Agent”) (said Credit Agreement, as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”)

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement for all purposes.  Any
capitalized terms which are used herein and are not otherwise defined in this
certificate and agreement shall have the meaning ascribed to such terms in the
Credit Agreement.

Each Person who executes this PACA Reserve Report on behalf of the Borrowers
hereby certifies that (a) he/she is an officer of the Borrowers and in that
capacity, such Person is authorized to execute this PACA Reserve Report on
behalf of the Borrowers, and (b) the following information is accurate, complete
and correct as of                            , 200    (the “Calculation Date”). 
Each Person who executes this report does so in his/her capacity as a Financial
Officer of the Borrowers and not in his/her individual capacity.

1.             PACA Reserves as of the Calculation Date and as set forth in
further detail on Schedule I hereto:  $              

2.             Information.  Such figures are taken from the Borrowers’ records,
kept in accordance with GAAP and used in the Borrowers’ business.  This
certificate and agreement is delivered to the Administrative Agent upon the
understanding that the Administrative Agent and the Lenders will rely upon it in
making or continuing Loans to the Borrowers under the Credit Agreement.

I-1


--------------------------------------------------------------------------------


3.             Representations and Warranties.  The undersigned on behalf of the
Borrowers hereby confirms that the agreements, warranties and representations
contained in the Credit Agreement apply to the PACA Reserve.  The Borrowers
ratify and confirm the continuing general and first priority Lien against all
inventories of the Borrowers that are subject to the PACA Reserve and confirm
any Security Agreement in favor of the Administrative Agent and the Lenders.

 

 

 

 



[Name of Financial Officer of the Borrowers], as

 

[Title]

 

I-2


--------------------------------------------------------------------------------


Schedule I

Detail of PACA Reserves

 

(to be attached)

I-3


--------------------------------------------------------------------------------


Schedule 3.05

Properties/Intellectual Property

Pekin Property

[Description to come]

Aurora West

[Description to come]

1


--------------------------------------------------------------------------------


Schedule 3.06

Disclosed Matters

1


--------------------------------------------------------------------------------


Schedule 3.12

Material Agreements

1


--------------------------------------------------------------------------------


Schedule 3.14

Insurance

1


--------------------------------------------------------------------------------


Schedule 3.15

Capitalization and Subsidiaries

1


--------------------------------------------------------------------------------


Schedule 3.19

Terminals/Terminal Contracts

1


--------------------------------------------------------------------------------


Schedule 4.03

Post Closing Conditions

1.                                       Mt Vernon Lien.  The Loan Parties shall
deliver to, or cause to be delivered to, the Administrative Agent, on or before
December 31, 2007, an agreement executed by the Port Commission, in form and
substance satisfactory to the Administrative Agent in its sole discretion,
pursuant to which the Port Commission acknowledges and confirms that the
security interest granted to the Port Commission in Inventory of Mt Vernon
pursuant to the Mt Vernon Lease (i) is limited to the Inventory of Mt Vernon
then located on the Leased Premises, and (ii) does not attach to the proceeds of
any Inventory.

2.                                       Commodity Account Control Agreements. 
The Loan Parties shall deliver to, or cause to be delivered to, the
Administrative Agent, on or before June 30, 2007, a fully executed Commodity
Account Control Agreement (as defined in the Pledge and Security Agreement) with
each of Citigroup Global Markets Inc. and UBS PaineWebber, Inc. in form and
substance satisfactory to the Administrative Agent.

3.                                       Securities Account Control Agreement. 
The Loan Parties shall deliver to, or cause to be delivered to, the
Administrative Agent, on or before June 30, 2007, a fully executed Securities
Account Control Agreement (as defined in the Pledge and Security Agreement) with
Goldman Sachs in form and substance satisfactory to the Administrative Agent.

4.                                       Insurance.  Borrowers shall deliver, or
cause to be delivered to, the Administrative Agent, on or before April 30, 2007,
one or more endorsements naming the Administrative Agent as loss payee,
mortgagee and additional insured, as applicable with respect to the insurance
policies required pursuant to Section 5.09 of the Agreement in form and
substance satisfactory to the Administrative Agent.

1


--------------------------------------------------------------------------------


Schedule 6.01

Existing Indebtedness

1


--------------------------------------------------------------------------------


Schedule 6.02

Existing Liens

1


--------------------------------------------------------------------------------


Schedule 6.04

Existing Investments

1


--------------------------------------------------------------------------------


Schedule 6.10

Existing Restrictions

1


--------------------------------------------------------------------------------